Case 2:19-cv-00974-JS-GRB Document 20-7 Filed 11/08/19 Page 1 of 46 PageID #: 372




                            EXHIBIT “A”
Case 2:19-cv-00974-JS-GRB Document 20-7 Filed 11/08/19 Page 2 of 46 PageID #: 373



        Declaration Attesting to the Accuracy of the English Translation
 I, Daniel Rowden, declare as follows:

       1.      I hereby certify that I am competent to translate from Italian into

 English. Based upon my education, training, skill, and experience, I believe that I

 am capable of accurately translating documents written in Italian into written

 English. My qualifications are as follows:

             BA (Hons) in Italian Studies inc. Italian language and

               linguistics.

             Lived in Italy for a year

             12 years professional experience as a translator, over 1 million

               words on a variety of subject matter and media.



       2.      Accompanying this Declaration is a Product Chain Traceability

 Certificate, which I recognize as being written in Italian. I hereby certify that I

 prepared the translation the English translation of the foreign language document

 that accompanies this Declaration. To the best of my knowledge and belief, based

 upon my education, training, skill, and experience, the attached translation is an

 accurate translation from Italian into written English.
Case 2:19-cv-00974-JS-GRB Document 20-7 Filed 11/08/19 Page 3 of 46 PageID #: 374



 I declare under penalty of perjury under the laws of the United States of America

 that the foregoing is true and correct. I declare under penalty of perjury that all

 statements made herein of my own knowledge are true and all statements made on

 information and belief are believed to be true, and further that these statements

 were made with the knowledge that willful false statements and the like so made

 are punishable by fine or imprisonment or both, under Section 1001 of Title 18 of

 the United States Code.



 Executed on: 27 June 2019        Signed:
                                               Daniel Rowden
                   Case 2:19-cv-00974-JS-GRB Document 20-7 Filed 11/08/19 Page 4 of 46 PageID #: 375
                                                                                                                M. 122 Ver. 02 of 06/29/2015
                  agri cert
                                                              PRODUCT CHAIN
                                                          TRACEABILITY CERTIFICATE
                                                                                       CERTIFICATO N°
                                                                                       CERTIFICATE N°
                                                                                                                            0700010

                                                                                                 ver. 04 of 01/26/2016


                                                                  UNI EN ISO 22005:2008
                                                                        L'ORGANIZZAZIONE:
                                                                           OF THE COMPANY

                                                                  COOP SOLANIA SRL
                            REGISTERED OFFICES: VIA PROVINCIALE 40, 84010 SAN VALENTINO TORIO
                            (SA)
                            PRODUCTION SITE: VIA PROVINCIALE 40, 84010 SAN VALENTINO TORIO (SA)
                            OBJECTIVES: To ensure that the tomatoes are Campanian in origin, to enable quick
                            and timely identification of batches and the quality of the sold product to all customers
                            in order to facilitate any withdrawal and/or recall of product batches from the
                            customers, to meet customer specifications.
                                                                             IL PRODOTTO:
                                                                             THE PRODUCT

                                                                                 TINNED
                                                                          PEELED TOMATOES
                                                           NEL RISPETTO DEI SEGUENTI REQUISITI:
                                                        WITH RESPECT OF THE FOLLOWING REQUIREMENTS
                            BACKGROUND: From the growing of the Kiros and San Marzano 2 varieties of
                            tomatoes in the fields up to their processing into peeled tomatoes.
                            SCOPE: tomato, tomato juice, salt, primary packaging, citric acid, basil.
                            The following elements are excluded from the traceability scheme: the peel and
                            seeds of the processed product.
                            Minimum traceable unit: DDT; 500 gr, 1 kg, 3 kg jars
                            TRACED ELEMENTS: Varieties of the Kiros and San Marzano 2 tomato, cultivated
                            plots, phytosanitary treatments, fertilization, picked and assigned batches of tomatoes,
                            batches for processing, sales.
                            The validity of this certificate is subject to the continual compliance with Bioagricert
                            Certification Regulations and the monitoring results.


ACCREDIA                                         Prima Emissione / First issue
L’ENTE ITALIANO DI ACCREDITAMENTO [ITALIAN
ACCREDITATION AUTHORITY]
                                                        12/01/2011
                                             .




PRD N° 0050 B                                    Data di rinnovo / Renewal date
Membre degli Accordi di Mutuo
Riconoscimento EA, lAF e ILAC                               11/30/2017
Signatory or EA, IAF and ILAC
Mutual Recognition Agreernents                   Data di Scadenza I Expíry date
                                                          11/30/2020
Bioagricert S.r.l.                                                                                                  Page 1 of 2
www.bioagricert.org                                                                           Organismo di Certificazione / Certification Body
                   Case 2:19-cv-00974-JS-GRB Document 20-7 Filed 11/08/19 Page 5 of 46 PageID #: 376
                                                                                                         M. 122 Ver. 02 of 06/29/2015
                  agri cert
                            The organization is responsible for issuing the product onto the market and the issuing
                            of the declarations of conformity.




ACCREDIA                                         Prima Emissione / First issue
L’ENTE ITALIANO DI ACCREDITAMENTO [ITALIAN
ACCREDITATION AUTHORITY]
                                                        12/01/2011
                                             .




PRD N° 0050 B                                    Data di rinnovo / Renewal date
Membre degli Accordi di Mutuo
Riconoscimento EA, lAF e ILAC                               11/30/2017
Signatory or EA, IAF and ILAC
Mutual Recognition Agreernents                   Data di Scadenza I Expíry date
                                                          11/30/2020
Bioagricert S.r.l.                                                                                           Page 1 of 2
www.bioagricert.org                                                                    Organismo di Certificazione / Certification Body
                   Case 2:19-cv-00974-JS-GRB Document 20-7 Filed 11/08/19 Page 6 of 46 PageID #: 377
                                                                                                                                M. 122 Ver. 02 of 06/29/2015
                  agri cert
                                                              LIST OF COMPANIES IN THE SUPPLY CHAIN
                                        COVERED BY CERTIFICATE NO. 0700010 ver. 04 of 01/26/2016
                                                                   ISSUED TO: COOP             SOLANIA SRL
                                                     VIA PROVINCIALE 40, 84010 SAN VALENTINO TORIO (SA)
                                                              IN RELATION TO STANDARD UNI FM ISO 22005:2008
                                                 SURNAME                 NAME       PROVINCE                 MUNICIPALITY

                                                   BUONO                FILOMENA      SA                  SAN VALENTINO TORIO

                                             BUONGUSTO                 AND ANDREA     SA                  SAN VALENTINO TORIO

                                                 CORRADO                GIUSEPPE      SA                         SARNO

                                                 CRESCENZI              PATRIZIA      SA                         SARNO

                                                 DI MARTINO              FIORINA      SA                        SCARNO

                                                  INGENITO               MARIA        SA                         SARNO

                                                   LENZA                ANTONIO       SA              SCARNO, SAN VALENTINO TORIO

                                                 MONTUORI               LORENZO       SA               SARNO, SAN VALENTINO TORIO

                                             NAPOLETANO                 GIUSEPPE      NA         SAN VALENTINO TORIO, SARNO, MARIGLIANO

                                                   PAPA                 RAFFAELE      NA                      MARIGLIANO

                                                  PETRONI               ANTONIO       NA                        CICCIANO

                                                 QUATRANO               FELICETTA     NA                   NOLA, MARIGLIANO

                                                  RAINONE                ANGELO                                  SARNO

                                                  RAINONE              MADDALENA      SA                  SAN VALENTINO TORIO

                                                   ROSA                   ANNA        SA                        SCAFATI

                                                   ROSA                 ANTONIO       SA                SAN MARZANO SUL SARNO

                                                    ROSA                RAFFAELE      SA                  SAN VALENTINO TORIO
                                                  SOC. AGR
                                                 F.LLI PAPA                           NA                  ACERRA, MARIGLIANO

                                                 SQUITIERI               FRANCO       SA                         SARNO

                                                  TEDESCO                MIRKO        SA                        SCAFATI

                                        SCHIAVONE                      SALVATORE      CE                    CASAL DI PRINCIPE
                               COOP SAN VINCENZO DI DE LUCA
                                         GIOVANNI

                                        COOP LA SAN MARCO

                                         COOP L'AVVENIRE                              NA                        ACERRA
                                           ASSOCIAZION
                                      E ORTOFRUTTI COLTORI
                                          AGRO F.C.A.R.L.


                                                       The organization must inform Bioagricert of any change to
                                    the organizations in the supply chain list within 30 days and in any case before the purchase of
                                                                 products covered by the certification.




ACCREDIA                                                      Doc. OL ver. 03                            BioAgriCert Supervisor
L’ENTE ITALIANO DI ACCREDITAMENTO [ITALIAN
ACCREDITATION AUTHORITY]
                                             .




PRD N° 0050 B                                                                                                 Sergi Salvatore
Membre degli Accordi di Mutuo                           Updated to 11/09/2018
Riconoscimento EA, lAF e ILAC                                                                                   [Signature]
Signatory or EA, IAF and ILAC
Mutual Recognition Agreernents




Bioagricert S.r.l.                                                                                                                  Page 1 of 1
www.bioagricert.org                                                                                         Organismo di Certificazione / Certification Body
                   Case 2:19-cv-00974-JS-GRB Document 20-7 Filed 11/08/19 Page 7 of 46 PageID #: 378
             M. 115 ver. 05


                                                                                                                                                                                           numero
                                                                                                                          Certificato di Conformità                                        number
                  bioagri cert                                                                                                      Conformity Certificate EUA91CCC


                                                           certificato di prodotto biologico per attività in accordo al reg. CE 834/2007
                                                                  product certificate of organic operation according to the Reg. EC 834/2007

                                                                                   allegato al documento giustificativo del 10/18/2018
                                                                                        annex to documentary evidence in date 10/18/2018


                                                                                                        rilasciato a • issued to


                                                                                          COOP. SOLANIA A.R.L
                                                                          VIA PROVINCIALE, 40 - 84010 SAN VALENTINO TORIO (SA)

                                                                 tipo azienda • kind of fírm                                          codice di controllo • control code
                                                                          Preparatore
                                                                            Processor
                                                                                                                                             IT BIO 007 A91C

                                                                           elenco dei prodotti autorizzati • list of authorized products
                                                                                categoria - nome - qualifica • category - name - qualify
                                                        10.39.1 POMODORI PELATI • PEELED TOMATOES                                                 biologico • organic
                            Modalità di Immissione dei prodotti sul mercato • Condizione to put products on the market:
                              a) Le transazioni fra operatori controllati, di prodotti non preconfezionati, devono essere sempre accompagnate dar "documento transazione prodotti
                                    biologici" (DTPB) che ne dichiara la conformità alla norma di riferimento e garantisce la regolare informazione a Bioagricert. Qualora il DTPB sia
                                    emesso dopo la transazione, la dichiarazione dí conformità dove essere riportata sui documenti di vendita.
                                    • The "Transaction Document of organic products" (DTPB), which declares the conformity with the reference standard and ensures regular
                                    information towards Bioagricert, should always accompany the transactions between controlled operators. if the DTPB is issued alter the transaction,
                                    the declaration of conformity shall be reported on the sales documents.
                              b) I prodotti preconfezionati possono essere messi in commercio sole dopo l’approvazione dell’etichetta da parte dr Bioagricert e sono identificate dar
                                    codice di controllo.
                                    • Prepacked products can be pot on the market only alter Bioagricert approves the label and alter they are identified with a control code.
                            I certificati e le transazioni possono essere verificati via web su www.bioagricerLorg e www.trasparento-check.com secondo le modalità previste sui siti.
                            The certificates and the transactions can be checked via web on www.bioagricert.orp and Vilvwdrasparente-check.com as indicated on the sites.
                            L'operatore è responsabile dell'Immissione sul mercato dei prodotti e delle dichiarazioni dl conformità. • The operator is responsible for putting
                            products on the market and for the conformity statements.

                            periodo di validità di tutti i prodotti
                                                                                                        Comitato di certificazione ALESSANDRO LOMBARDI
                            period of validity for all products
                            dal • from 10/18/2018 al • to 10/18/2021                                         certífícation cornmíttee    [Signature]
                                                                                                                                                       Electronically signed document
                            Casalecchio di Reno, 10/18/2018




                                             Bioagricert S.r.l. Ultipersonale                 ll presente certificato è valido solo in allegato al documento giustificativo ed autorizza i
                                                                                              'operatore all'immissione in commercio dei prodotti. Il documento giustificativo ed il presenta
                                             www.bioagricert.org                              certificato, pubblicati su web, sona i documenti di riferimento per la verifica dei fornitori
                                             Via dei Macabraccia, 8 - 40033                   prevista dal Reg. CE 834107 art. 29 punti 2 e 3 • This certificate is valid only as annex to
                                             Casalecchio di Reno (Bo) Italy                   the documentary evidence and authorizes the operator lo put the products on the market
                                .
                                             info@bioagricert.org                             The documentary evidence and this certificate, as published cm the web, are lire reference
                                                                                              documents for the verification of suppliers as foreseen by Reg. EC 834/07 art. 29 points 2
ACCREDIA                                      Organismo di Controllo ai sensi
                                                                                              and 3
L’ENTE ITALIANO DI ACCREDITAMENTO [ITALIAN
ACCREDITATION AUTHORITY]
                                               del D.M. 07/29/2002 n° 91822
PRD N° 0050 B
Membre degli Accordi di Mutuo                soggelta a direzione e coordinamento di
Riconoscimento EA, lAF e ILAC                 Global ID Inc. - under the direction and
                                                  coordination of Global ID inc;
Signatory or EA, IAF and ILAC
Mutual Recognition Agreernents

                                                                                                                                                                                                    Pg. 1/1
                          Case 2:19-cv-00974-JS-GRB Document 20-7 Filed 11/08/19 Page 8 of 46 PageID #: 379




                                                                                                                                                                      Audit
                                                                                                                                                 Traceability ISO 22005
     Individual Organization/Single production site/intra-company                         Type of supply chain:        Vegetable X        Animal           Foodstuff

X Intra-company supply chain: processing of tomatoes (Kiros and S.Marzano 2 varieties Type of supply chain:             Vegetable         Animal           Foodstuff 
indeterminate growth, cultivated and pricked by hand
Organization requesting certification: Coop Solania ARL


Date and location of inspection: 10/11/2018 at the company site

                                                                       Name                                                   Position                              M.D.
                               Maria Aurora Atonna                                                                     Auditor x Inspector                         1 day

                                                                                                                       Auditor  Inspector 

Bioagricert Inspection Group                                                                                           Auditor  Inspector 

                                                                                                                       Auditor  Inspector 

                               r                                                                                   Other:

                                                                                                                                                                       Total man days:

Type of inspection             Initial         Monitoring X               Extension O     Initial inspection of the supply chain already ISO 22005 certified by:

Document review                Yes X           No       MASTER 104

                  Annex                    A          X Processing, mass balance and traceability test (M_102)                            No. of sites inspected: 1
    CONTROL
     AREAS




                  Annex                    B          X Vegetable production audit, mass balance and traceability test (M_100)            No. of sites inspected: 4


                  Annex                    C           Livestock production audit, mass balance and traceability test (M_101)            No. of sites inspected:




 Bioagricert S.r.l.       M_102 Ver 06                         RAQ Audit                                      CC Approval of 09-28-2015                                     Pg.1of 8
M. 115 ver. 05


                                     Case 2:19-cv-00974-JS-GRB Document 20-7 Filed 11/08/19 Page 9 of 46 PageID #: 380
           Traceability ISO 22005                                                                 AUDIT REPORT                                                          Master 102



                                                                                       ANNEXED TO: TRANSFORMAZIONE
           Sites inspected 1: Via Provinciale Nocera 70 San Valentino        Sites inspected 3:                                     Sites inspected 5:
           Torio (SA)

           Sites inspected 2:                                                Sites inspected 4:




                                                                                                   Audit agenda
                 Date             Time                                                 Activity                                                           Company staff
           10/11/18      9.00                  Opening meeting, confirmation of the scope of the certification                      Managing Director
           10/11/18      9.30                  Monitoring of the document review process                                            Quality manager
           10/11/18      12.30                 Traceability test                                                                    Quality manager
           10/11/18      14.30                 Monitoring of the supply chain document review                                       Technical manager
           10/11/18      18.00                 Closing meeting                                                                      Managing Director, quality manager, technical manager




                                           CLOSING INSPECTION OF PREVIOUS NON-COMPLIANCE                                                    Effectiveness of the corrective measures taken
           1.                                                                                                                          Satisfactory/completed: ( )          Unsatisfactory: ( )
           2.                                                                                                                          Satisfactory/completed: ( )          Unsatisfactory: ( )


           Presentation of the organization and the supply chain under audit:
           The company carries out the industrial processing of tomatoes. The supply chain consists of farms which industrially farm varieties of San Marzano 2 and Kiros native to Sarnese
           Nocerino for indeterminate growth. The individual producers give the produce from the plots in the supply chain agreement to the leader.




             Bioagricert S.r.l.          M_102 Ver 06                      RAQ Audit                                       CC Approval of 09-28-2015                                 Pg.2of 8
M. 115 ver. 05


                                             Case 2:19-cv-00974-JS-GRB Document 20-7 Filed 11/08/19 Page 10 of 46 PageID #: 381
           Traceability ISO 22005                                                                         AUDIT REPORT                                                                    Master 102


                                                                                                          ANNEX A

           LG 12:                                             REQUISITE/DESCRIPTION                                          C/NC/NA                                 NOTES/INDICATIONS

           PRE-REQUISITES AND REQUISITES FOR PRACTICE

                           Health approvals, notice of commencement of business, enrolment to the chamber of commerce.           C
                  -
                           Applicable mandatory legislation (hygiene package).                                                   C
                           If water is used in the production process, indicate its origin.
                                                                                                                                       For water coming from wells, analysis is carried out each year in
                           In the event that well water is used, does the company have an analysis plan in place as              C
                                                                                                                                       consideration of report 153/2018/ACQP of 6/18/18
                           stipulated by sectoral legislation?
           SUBJECT OF THE SYSTEM

                 2.2 Does the system reference product or component certification?                                           C         Product certification

                      If, within the company, there are certified and uncertified products, are the two products be clearly            Presents identification of the certified raw materials and all processing
                 2 2. distinguishable? Indicate how they are identified.                                                    C          phases, the finished product is identified as being in storage.
                       I                                                                                                               Presents procedure 3 dated 6/22/2012 ver 01
           OBJECTIVES OF THE TRACEABILITY SYSTEM
                       Results that the Organization aims to achieve by applying the traceability system: are the reported
                 2.3                                                                                                             C     Presents the 2018 MRF objectives plan Annex 12 ver. 01
                       objectives verifiable and applied?
           SCOPE OF THE SYSTEM

                                                                                                                                       start of the supply chain: the farm, end of the supply chain: sale of the
                 2.4 State the extent of the system, indicating the supply chain’s beginning and end points/stages.          C
                                                                                                                                       processed product
           PRODUCTS AND INGREDIENTS
                                                                                                                                       Batches of San Marzano 2 and Kiros processed into peeled tomatoes in
                       Have the relevant components been identified (raw materials, ingredients) to which the traceability
                 2.5                                                                                                             C     various formats, ancillary components citric acid, basil. Relevant components
                       of the material flows, the responsibilities and the monitoring are applied?
                                                                                                                                       tomatoes, tomato juice, salt and primary packaging
                     Have the ancillary components (additives, processing aids, spices, etc.), to which only the
                 2.5 traceability of responsibilities is applied, been identified?                                               C     Citric acid, basil
                     Exclusion of components
                     Do any of the products excluded from the traceability system compromise the objectives from
                     being achieved and compliance with health and safety requirements?
                 2.5                                                                                                             NA    No exclusions
                     Note: in the event that relevant components are excluded, the exclusions must be clearly shown
                     and made known to the customers of the organization holding the certification in an appropriate
                     manner, specifically including on the product labelling.




             Bioagricert S.r.l.                M_102 Ver 06                         RAQ Audit                                            CC Approval of 09-28-2015                                       Pg.3of 8
M. 115 ver. 05


                                            Case 2:19-cv-00974-JS-GRB Document 20-7 Filed 11/08/19 Page 11 of 46 PageID #: 382
           Traceability ISO 22005                                                                          AUDIT REPORT                                                                        Master 102



             LG 12                                            REQUISITE/DESCRIPTION                                                      C/NC/NA                            NOTES/INDICATIONS

            SYSTEM ELEMENTS
                                                                                                                                                   Present an objective for the main elements of the system, complete
                                                                                                                                                   with measurable KPIs, for example objective no. 4; efficiency of the
                  2.6 Is each traced element related to specific objective (assess)?                                                 C             traceability system, KPI time and internal test target 40 minutes,
                                                                                                                                                   calculated 30 minutes Objective no. 1 target 100% of the batches
                                                                                                                                                   traced
                  2.7 Has the organization identified the MTU for each product (specify)?                                            C             Box of end product

             PHASES OF THE PROJECT
                         POSITION IN THE SUPPLY CHAIN: Has the organization at the least identified its suppliers and
                 3.1.1                                                                                                                     C               The organization is placed at the end of the supply chain
                         customers, depending on its position in the supply chain?

                       Exclusions of phases of the supply chain (only applicable to supply chain traceability) Has the
                       organization excluded any phases of the supply chain?
                       Note: If the primary phases are excluded, it is forbidden to use expressions such as breeding, field,
                       farm and their synonyms, or expressions that give the impression that primary production is an
                       integral part of the certified system, in the certificates and in the commercial and promotional use of
                 3.1.1 the certification.                                                                                                  C                                 No phases excluded
                       Note: In the case of animal supply chains, the location at the start of the supply chain may be different
                       from that where the animals are born, it being understood that, in this case, the amount of time that
                       the animal was at the location at the start of the supply chain must be significant for its life. In these
                       cases, the method of animal husbandry must be shown on the certificate
                       MATERIAL FLOWS
                       The organization has documented the material flow under its control (flow diagrams and description,
                       client/supplier relationship, indication of who is to be entered into the agreements, the activity
                                                                                                                                                   Defined the flows of the materials involved and the monitoring system
                 3.1.2 performed, the phases, the units of the material, the tracked elements, the supporting evidence for the             C
                                                                                                                                                   implemented
                       traceability, identification of the batch).

                         Flows must be identified by type, quality and quantity.
            PHASES OF THE PROJECT
                       INFORMATION REQUIREMENTS - in accordance with its objectives and its position in the supply
                                                                                                                                                   Defined the information flows from the farm phase to the processing
                 3.1.3 chain, the organization prepares the information it is required to receive from its suppliers, that it must         C
                                                                                                                                                   and marketing stages
                       provide its customers, and which is to be collected concerning the product and its processing.

                         PREPARATION OF PROCEDURES: have the stipulated procedures for implementing the
                         traceability defined in the DT (for example product definition, batch, identification, management and                     Presents procedure in support of the DI, i.e. traceability procedure Pr 2
                  3.2                                                                                                                      C
                         recording methods, information gathering methods, etc.) been applied? Are the treatment of non-                           ver 01
                         compliance and the corrective measures of the traceability system included in the procedure?

                  3.2 Are adequate records kept in relation to batch/product identification?                                               C       Verified within the framework of the traceability test

             Bioagricert S.r.l.               M_102 Ver 06                         RAQ Audit                                                   CC Approval of 09-28-2015                                     Pg.4of 8
M. 115 ver. 05


                                          Case 2:19-cv-00974-JS-GRB Document 20-7 Filed 11/08/19 Page 12 of 46 PageID #: 383
           Traceability ISO 22005                                                                          AUDIT REPORT                                                                   Master 102



             LG 12                                          REQUISITE/DESCRIPTION                                                C/NC/NA                               NOTES/INDICATIONS


                       Do the records allow for the flow of information between the raw materials and the products?                C


                        In the case of the supply chain, is the DT distributed by the organization at the top of the supply
                 3.2                                                                                                               C         List of distribution documents attached. ver. 00 updated 5/10/2018
                       chain shared and accepted and a copy retained in a controlled way by each organization?

                       Document management and control (document control procedure), documents are approved, in
                 3.3   the interest of appropriateness, before they are issued; are they reapproved in the event of                C
                       revision?

                       Are the documents available those stipulated in the latest review, are the reasons and the status
                 3.3                                                                                                               C
                       od the revisions identified?
                                                                                                                                             The procedures for the management of responsible activities are available
                       Are the documents showing the latest revisions present in the workplace and are they easily
                 3.3                                                                                                               C         in the companies in the supply chain: traceability manual and workbook
                       legible and identifiable?
                                                                                                                                             seen at farm

                 3.3   Are the superseded documents correctly archived and identified?                                             C


                       Management and control of records (document management procedures), are methods required
                 3.3   for the correction, identification, archiving, protection, discoverability, the duration for which they     C
                       are retained, and the methods for the deletion of records implemented?

                       Coordination of the food and foodstuff supply chain if an organization is part of a traceability
                 3.4   system with other organizations, has a manager been identified to coordinate the traceability               NA
                       project.

            IMPLEMENTATION

                       Implementation of the general aspects - are the available resources sufficient for maintaining a
                 4.1                                                                                                               C         Presents elements and documents constituting the traceability system
                       traceability system.

                       The traceability plan implemented by the company is consistent with the activity carried out and all                  The traced elements are congruent with the company’s operations in
                 42                                                                                                                C
                       of the phases concerning the organization have been considered                                                        relation to the production of processed tomatoes
                                                                                                                                             The organization has established a system of inspections for the farms in
                       The application and compliance with the traceability plan (monitoring, self-regulation, preventative
                 4.2                                                                                                               C         the supply chain and internal verification of the system, seen Annex 10 for
                       and corrective action, records) is evident from the documentation produced by the organization.
                                                                                                                                             2018 for farms and for the processing phase
                       The organization has defined tasks and responsibilities to personnel involved in the traceability
                 4.3                                                                                                               C         Defined responsibilities for each stage of the supply chain
                       system.




             Bioagricert S.r.l.             M_102 Ver 06                           RAQ Audit                                               CC Approval of 09-28-2015                                       Pg.5of 8
                           Case 2:19-cv-00974-JS-GRB Document 20-7 Filed 11/08/19 Page 13 of 46 PageID #: 384
Traceability ISO 22005                                                                   AUDIT REPORT                                                                    Master 102



      The training plan drawn up by the organization is applied (documented training and
                                                                                                                     Training of growers carried out on 5/10/18 and 5/28/18, on 7/20/18 for plant
  4.4 educational activities). State the individual who conducted the training; method; date.               C
                                                                                                                    employees
      Are training activities documented?

                                                                                                                     Procedure no. 4 of 9/30/2016 tests carried out on 9/28/2018 - batches A209-
  --    A product withdrawal/recall procedure is available.                                                 C
                                                                                                                    A223-A238

      Performance indicators - the organization measures the efficiency of, and deviation from, the
                                                                                                                    Presents analysis of objectives with analysis of performance indicators, Annex 2
  4.6 stated objectives of the traceability system. Each objective stated in the DT is linked to            C
                                                                                                                    ver 01
      performance indicators.

        The organization carries out internal audits at least every 12 months, inspections to evaluate              Seen internal inspection report, self-inspection checklist during production on
   5                                                                                                        C
        system efficiency. The inspections are documented.                                                          08/04/2017

        Review - The organization carries out reviews and provides to take adequate corrective                      Review dated 9/28/2018 input: traceability test, presence of NC or complaints
   6    action at appropriate intervals and reach time there are any changes (state the aspects             C       relating to ISO 22005, audit of third parties and customers, evaluation of
        included in the review).                                                                                    objectives for 2018, output: training plan, issuing of a new objectives plan.

        The measuring tools and the equipment undergo maintenance and calibration if requested
  --                                                                                                        C       Presents calibration plan for internal equipment
        by the DT.

Note:


                                                                      ANNEX TO MASS BALANCE (loading-unloading)
                                                                                  Campaign 201
        Raw material checked:        Kiros and San Marzano 2 tomatoes                                        Monitoring period from (a)                                         to (b) Production
                                                                                                                                                                                       2018

Total RM input in the period in question (a-b):                           8884809 kg

Products created starting with the inspected raw material:                                  Warehouse stock (RM, SL, PF inspected)                                              Sales to -> b
2018

        Products            Quantity (kg)             Yield             RM / SL / PF        Stock (kg) at period start        Stock (kg) at period end          RM, SL, PF            Quantity (kg)
                                                                                                    date (a)                          date (b)                  monitored
Peeled tomatoes 0.5 95520                                                 Peeled           2016 production campaign                                                NA
                                                                                                                          0
         kg                                                           tomatoes 0.5 kg
 Peeled tomatoes 3 48750                                                  Peeled           2016 production campaign
                                                                                                                          0
         kg                                                            tomatoes 3 kg
 Peeled tomatoes 1 6328640                                                Peeled           2016 production campaign
                                                                                                                          0
         kg                                                            tomatoes 1 kg
                          7622410                     75%



 Bioagricert S.r.l.          M_102 Ver 06                          RAQ Audit                                             CC Approval of 09-28-2015                                     Pg.6 of 8
                          Case 2:19-cv-00974-JS-GRB Document 20-7 Filed 11/08/19 Page 14 of 46 PageID #: 385
Traceability ISO 22005                                                                    AUDIT REPORT                                                              Master 102




         Total RM used in production:                                                                         Consistency between purchases/sales:

 Does documentation management and archiving (delivery notes, invoices, cash on delivery, etc.) facilitate the quick and efficient checking of loading/unloading?            YES X NO 
 Does inspection of the tax documentation (delivery notes, invoices) enable the reliability of the records kept by the operator to be ascertained?                           YES X NO 
 Do the product loading/unloading records enable the mass balance to be determined, with reference to individual batches?                                                    YES X NO 

                                                                                 TRACEABILITY TESTING


 Traced elements: tomato, tin, cap, additional ingredients

 Traceability test: Batch SL A203 1 kg tin of peeled tomatoes produced on 22/7/2018, shows the list of tomato suppliers, supplier Schiavone Salvatore.



 Inspection of certification and marks of conformity         Yes    No   NA                                                             Note
 Is the BAC certificate of conformity consistent with the
                                                                          X    Not used
 activity carried out and used correctly?
 Are the BioAgriCert and accreditation authority used?                    X    Not used

 Assessment of RM                                            Yes    No   NA                                                             Note
 Has the BAC engineer carried out an evaluation of the
 traceability manual?                                               X          Carried out in 2016, as there have been no changes made to the manual since then

 Have any deficiencies been observed and reported to the
 organization?
                                                                          X    No non-compliance came to light


 Has the organization revised the manual according to the
 suggestions made by the engineer?                            X


                                                                    CONCERNS RAISED BY THE ORGANIZATION UNDER AUDIT




Bioagricert S.r.l.          M_102 Ver 06                           RAQ Audit                                              CC Approval of 09-28-2015                          Pg.7 of 8
                                  Case 2:19-cv-00974-JS-GRB Document 20-7 Filed 11/08/19 Page 15 of 46 PageID #: 386
Traceability ISO 22005                                                                         AUDIT REPORT                                                  Master 102




               N°                            ANNEXES TO THE INSPECTION REPORT                              N°                        ANNEXES TO THE INSPECTION REPORT




NON-COMPLIANCE                               yes               (n° minor NC n° major NC n° critical NC)        no 
OBSERVED


Concluding notes of audit:




Date: 10/11/2013


                Auditor: [Signature]
   Signature




                Inspector: (signatures on the reports relating to the audited sites)


                Organization Manager: [Stamp Illegible] [Signature]
Unless any communication otherwise is received within 60 days, Bioagricert srl shall deem the outcome of this report and the annexes to be confirmed




 Bioagricert S.r.l.                    M_102 Ver 06                        RAQ Audit                                   CC Approval of 09-28-2015                        Pg.8 of 8
            Case 2:19-cv-00974-JS-GRB Document 20-7 Filed 11/08/19 Page 16 of 46 PageID #: 387


                                                             BATCH CONTROL
                                                              2018 CAMPAIGN
                            DISTRIBUTION OF RAW MATERIALS PER PRODUCTION BATCH
Batch n°     Date received       Quantity kg      Supplier          Partner / farm   Batch   Municipality of origin
SL1 A 200      07/19/2018                 25720                SCHIAVONE S.            1             NOLA
               07/19/2018                 26110                SCHIAVONE S.            1             NOLA
               07/19/2018                 22756                SCHIAVONE S.            1             NOLA
               07/19/2018                 25833                SCHIAVONE S.            1             NOLA
               07/19/2018                 24485                SCHIAVONE S.            1             NOLA

SL1 A 201      07/20/2018                 25863                SCHIAVONE S.            1             NOLA
               07/20/2018                 26810                SCHIAVONE S.            1             NOLA
               07/20/2018                 20866                SCHIAVONE S.            1             NOLA
               07/20/2018                 19356                SCHIAVONE S.            1             NOLA
                                                               SCHIAVONE S.
               07/20/2018                 15432                                        1             NOLA
               07/20/2018                 15210                SCHIAVONE S.            1             NOLA
               07/20/2018                 17799                SCHIAVONE S.            1             NOLA


SL1 A 202      07/21/2018                 26130                SCHIAVONE S.            1             NOLA
               07/21/2018                 25120                SCHIAVONE S.            1             NOLA
               07/21/2018                 25992                SCHIAVONE S.            1             NOLA
               07/21/2018                 25386                SCHIAVONE S.            1             NOLA
               07/21/2018                 25175                SCHIAVONE S.            1             NOLA
               07/21/2018                 14781                SCHIAVONE S.            1             NOLA

SL1 A 203      07/22/2018                 26311                SCHIAVONE S.            1             NOLA
               07/22/2018                 25513                SCHIAVONE S.            1             NOLA
               07/22/2018                 19852                SCHIAVONE S.            1             NOLA
               07/22/2018                 16452                SCHIAVONE S.            1             NOLA
            Case 2:19-cv-00974-JS-GRB Document 20-7 Filed 11/08/19 Page 17 of 46 PageID #: 388


               07/22/2018           17523'                      'SCHIAVONE S.           1         NOLA
               07/22/2018            10232                      SCHIAVONE S.            1         NOLA
               07/22/2018            12444                      SCHIAVONE S.            1         NOLA
               07/22/2018             9825                      SCHIAVONE S.            1         NOLA
               07/22/2018            10145                      SCHIAVONE S.            1         NOLA


SL1A 204       07/23/2018            25246                      SCHIAVONE S.            1         NOLA
               07/23/2018            22108                      SCHIAVONE S.            1         NOLA
               07/23/2018            25038                      SCHIAVONE S.            1         NOLA
               07/23/2018            19511                      SCHIAVONE S.            1         NOLA
               07/23/2018            25874                      SCHIAVONE S.            1         NOLA
               07/23/2018            25874                      SCHIAVONE S.            1         NOLA


SL1 A 205      07/24/2018            27978                      SCHIAVONE S.            1         NOLA
               07/24/2018            27852                      SCHIAVONE S.            1         NOLA
               07/24/2018            27566                      SCHIAVONE S.            1         NOLA
               07/24/2018            20624                      SCHIAVONE S.            1         NOLA
               07/24/2018            15458                      SCHIAVONE S.            1         NOLA
               07/24/2018            20154                      SCHIAVONE S.            1         NOLA
               07/24/2018            15016                      SCHIAVONE S.            1         NOLA

SL1 A 206      07/25/2018            25513   COOP LA S. MARCO    TERRACCIANO VINCENZO   1        ACERRA
               07/25/2018            10452   COOP LA S. MARCO    TERRACCIANO VINCENZO   1        ACERRA
               07/25/2018             5425   COOP LA S. MARCO    TERRACCIANO VINCENZO   1        ACERRA
               07/25/2018             6542   COOP LA S. MARCO    TERRACCIANO VINCENZO   1        ACERRA
               07/25/2018             5170 COOP LA S. MARCO      TERRACCIANO VINCENZO   1        ACERRA
               07/25/2018             7380 COOP LA S. MARCO      TERRACCIANO VINCENZO   1        ACERRA
               07/25/2018            11452 COOP LA S. MARCO      TERRACCIANO VINCENZO   1        ACERRA
               07/25/2018             5874 COOP LA S. MARCO      TERRACCIANO VINCENZO   1        ACERRA
               07/25/2018            10528 COOP LA S. MARCO      TERRACCIANO VINCENZO   1        ACERRA
               07/25/2018            14000 COOP LA S. MARCO      TERRACCIANO VINCENZO   1        ACERRA


SL1A 207       07/26/2018            26970 COOP LA S. MARCO      TERRACCIANO VINCENZO   1        ACERRA
            Case 2:19-cv-00974-JS-GRB Document 20-7 Filed 11/08/19 Page 18 of 46 PageID #: 389

                 07/26/2018          26130 COOP LA S. MARCO    TERRACCIANO VINCENZO    1             ACERRA
                 07/26/2018          20130 COOP LA S. MARCO    TERRACCIANO VINCENZO    1             ACERRA
                 07/26/2018          15485 COOP LA S. MARCO    TERRACCIANO VINCENZO    1             ACERRA
                 07/26/2018          20485 COOP LA S. MARCO    TERRACCIANO VINCENZO    1             ACERRA


SL1 A 208        07/27/2018          25830 COOP L'AVVENIRE          NOLANO PASQUALE    1           MARIGLIANO
                 07/27/2018          20100 COOP L'AVVENIRE              NOLANO MARIO   1           MARIGLIANO
                 07/27/2018          20130 COOP L'AVVENIRE          NOLANO PASQUALE    1           MARIGLIANO
                 07/27/2018          20100 COOP L'AVVENIRE          NOLANO PASQUALE    1           MARIGLIANO
                 07/27/2018          15487 COOP L'AVVENIRE          NOLANO PASQUALE    1           MARIGLIANO
                 07/27/2018          12961 COOP L'AVVENIRE              NOLANO MARIO   1           MARIGLIANO


SL1 A 211        07/30/2018          25880                    SCHIAVONE S.                 1          NOLA
                 07/30/2018          20111                    SCHIAVONE S.                 1          NOLA
                 07/30/2018          20156                    SCHIAVONE S.                 1          NOLA
                 07/30/2018          21456                    SCHIAVONE S.                 1          NOLA
                 07/30/2018          15320                    SCHIAVONE S.                 1          NOLA
                 07/30/2018          20917                    SCHIAVONE S.                 1          NOLA


SL1 A 212        07/31/2018          20925                    SOC AGR FLLI PAPA            1         ACERRA
                 07/31/2018          21600                    SOC AGR FLLI PAPA            1         ACERRA
                 07/31/2018          20750                    SOC AGR FLLI PAPA            1         ACERRA
                 07/31/2018          22300                    SOC AGR FLLI PAPA            1         ACERRA
                 07/31/2018          24100                    SOC AGR FLU PAPA             1         ACERRA
                 07/31/2018          15825                    SOC AGR FLLI PAPA            1         ACERRA


SL1 A 213        08/01/2018          18.130                   LENZA ANTONIO                1         SARNO
                 08/01/2018          15.560                   RAINONE MADDALENA            1   SAN VALENTINO TORIO
                 08/01/2018          24.400                   RAINONE MADDALENA            1   SAN VALENTINO TORIO
                 08/01/2018          23.900                   RAINONE MADDALENA            1   SAN VALENTINO TORIO
                 08/01/2018          20.150 COOP L'AVVENIRE   NOLANO MARIO             1             ACERRA
                 08/01/2018          21.200 COOP L'AVVENIRE   NOLANO MARIO             2           MARIGLIANO
                 08/01/2018           3.573                   DI MARTINO FIORINA           1         SARNO
            Case 2:19-cv-00974-JS-GRB Document 20-7 Filed 11/08/19 Page 19 of 46 PageID #: 390


SL1 A 214     08/02/2018            13.676                   CRESCENZI PATRIZIA         1          SARNO
              08/02/2018            18.560                   SOC AGR FLU PAPA           1         ACERRA
              08/02/2018            11.723                   LENZA ANTONIO              1          SARNO
              08/02/2018            12.014                   CRESCENZI PATRIZIA         2   SAN VALENTINO TORIO
              08/02/2018            12.120                   SCHIAVONE S.               1          NOLA
              08/02/2018            11.144                   CORRADO G                  1          SARNO
              08/02/2018            18.730                   ROSA ANTONIO               1 SAN MARZANO SUL SARNO
              08/02/2018            19.600                   RAINONE A                  1          SARNO
              08/02/2018            12.051                   NAPOLETANO G.              2   SAN VALENTINO TORIO
              08/02/2018             7.147                   CORRADO G                  1          SARNO


SL1 A 215     08/03/2018             8.530 COOP L'AVVENIRE        NOLANO MARIO      1             ACERRA
              08/03/2018             5.155 COOP L'AVVENIRE        NOLANO MARIO      1             ACERRA
              08/03/2018             7.588 COOP L'AVVENIRE      NOLANO PASQUALE     1            MARIGLIANO
              08/03/2018            20.156 COOP L'AVVENIRE        NOLANO MARIO      1             ACERRA
              08/03/2018             9.872 COOP L'AVVENIRE        NOLANO MARIO      1             ACERRA
              08/03/2018             9.650 COOP L'AVVENIRE        NOLANO MARIO      1             ACERRA
              08/03/2018            15.718 COOP L'AVVENIRE        NOLANO MARIO      1             ACERRA
              08/03/2018            17.265 COOP L'AVVENIRE        NOLANO MARIO      1             ACERRA
              08/03/2018            20.156 COOP L'AVVENIRE        NOLANO MARIO      1             ACERRA
              08/03/2018            25.746 COOP L'AVVENIRE        NOLANO MARIO      1             ACERRA


SL1 A 216     08/04/2018            20.147 COOP L'AVVENIRE        NOLANO MARIO      2            MARIGLIANO
              08/04/2018            23.569 COOP L'AVVENIRE        NOLANO MARIO      1             ACERRA
              08/04/2018            15.489 COOP L'AVVENIRE      NOLANO PASQUALE     1            MARIGLIANO
              08/04/2018             8.700                   LENZA A.                   1          SARNO
              08/04/2018             8.811                   LENZA A.                   1          SARNO
              08/04/2018            10.512                   LENZA A.                   1          SARNO
              08/04/2018             7.896                   LENZA A.                   1          SARNO
              08/04/2018             7.963                   MONTUORI L.                1   SAN VALENTINO TORIO
              08/04/2018            15.478                   SOCI AGR FLLI PAPA         1         ACERRA
              08/04/2018            17.571                   SOC AGR FLLI PAPA          1         ACERRA
            Case 2:19-cv-00974-JS-GRB Document 20-7 Filed 11/08/19 Page 20 of 46 PageID #: 391



SL1 A 217      08/05/2018           14.789                   BUONGUSTO A.               1   SAN VALENTINO TORIO
               08/05/2018            9.875                   BUONGUSTO A.               1   SAN VALENTINO TORIO
               08/05/2018            5.896                   ROSA A.                    1         SCAFATI
               08/05/2018           10.236                   ROSA A.                    1         SCAFATI
               08/05/2018           10.258                   NAPOLETANO G.              1   SAN VALENTINO TORIO
               08/05/2018           12.896                   NAPOLETANO G.              2          SARNO
               08/05/2018            9.852                   NAPOLETANO G.              1   SAN VALENTINO TORIO
               08/05/2018           20.158                   SCHIAVONE S.               1          NOLA
               08/05/2018            9.588                   NAPOLETANO G.              1   SAN VALENTINO TORIO
               08/05/2018            5.877                   NAPOLETANO G.              2          SARNO
               08/05/2018           15.478                   NAPOLETANO G.              1   SAN VALENTINO TORIO
               08/05/2018           12.789                   BUONGUSTO A.               1   SAN VALENTINO TORO

SL1A 218       08/06/2018           20.145 COOP L'AVVENIRE        NOLANO MARIO      1             ACERRA
               08/06/2018           15.879 COOP L'AVVENIRE        NOLANO MARIO      1             ACERRA
               08/06/2018           10.458 COOP L'AVVENIRE      NOLANO PASQUALE     1            MARIGLIANO
               08/06/2018            6.987 COOP L'AVVENIRE        NOLANO MARIO      1             ACERRA
               08/06/2018            4.589 COOP L'AVVENIRE        NOLANO MARIO      1             ACERRA
               08/06/2018            9.852 COOP L'AVVENIRE        NOLANO MARIO      1             ACERRA
               08/06/2018            8.569 COOP L'AVVENIRE      NOLANO PASQUALE     1             ACERRA
               08/06/2018           10.258 COOP L'AVVENIRE      NOLANO PASQUALE     1             ACERRA
               08/06/2018            5.487 COOP L'AVVENIRE        NOLANO MARIO      2            MARIGLIANO
               08/06/2018            9.055 COOP L'AVVENIRE        NOLANO MARIO      1             ACERRA
               08/06/2018           23.258 COOP L'AVVENIRE        NOLANO MARIO      1             ACERRA
               08/06/2018           22.409 COOP L'AVVENIRE        NOLANO MARIO      1             ACERRA


SL1 A 219      08/07/2018           15.857 COOP L'AVVENIRE      NOLANO PASQUALE     1            MARIGLIANO
               08/07/2018           16.586 COOP L'AVVENIRE      NOLANO PASQUALE     1            MARIGLIANO
               08/07/2018           15.725 COOP L'AVVENIRE        NOLANO MARIO      2            MARIGLIANO
               08/07/2018           15.852 COOP L'AVVENIRE        NOLANO MARIO      2            MARIGLIANO
               08/07/2018           27.122 COOP L'AVVENIRE      NOLANO PASQUALE     1            MARIGLIANO
               08/07/2018           10.850 COOP L'AVVENIRE      NOLANO PASQUALE     1            MARIGLIANO
            Case 2:19-cv-00974-JS-GRB Document 20-7 Filed 11/08/19 Page 21 of 46 PageID #: 392

               08/07/2018            5.830   COOP L'AVVENIRE        NOLANO MARIO    1             ACERRA
               08/07/2018           15.030 COOP L'AVVENIRE          NOLANO MARIO    1             ACERRA
               08/07/2018           15.379 COOP L'AVVENIRE          NOLANO MARIO    1             ACERRA


SL1 A 220      08/08/2018            9.858                     BUONGUSTO A.             1   SAN VALENTINO TORIO
               08/08/2018           10.158 COOP L'AVVENIRE          NOLANO MARIO    1             ACERRA
               08/08/2018           12.827 COOP L'AVVENIRE        NOLANO PASQUALE   1            MARIGLIANO
               08/08/2018           11.986                     NAPOLETANO G             1   SAN VALENTINO TORIO
               08/08/2018           15.111                     PETRONI A.               1         ACERRA
               08/08/2018           20.300                     PETRONI A.               2          NOLA
               08/08/2018           22.510                     NAPOLETANO G             1   SAN VALENTINO TORIO
               08/08/2018            6.818                     NAPOLETANO G             2          SARNO
               08/08/2018            5.830                     RAINONE A                1          SARNO
               08/08/2018            4.910                     BUONO F                  1   SAN VALENTINO TORIO
               08/08/2018           12.230                     BUONO F                  1   SAN VALENTINO TORIO
               08/08/2018           12.230                     BUONO F                  1   SAN VALENTINO TORIO


SL1 A 221      08/09/2018           13.290                     RAINONE A                1          SARNO
               08/09/2018           20.122 COOP L'AVVENIRE          NOLANO MARIO    1             ACERRA
               08/09/2018           10.122                     BUONGUSTO A.             1   SAN VALENTINO TORTO
               08/09/2018           21.060                     SCHIAVONE S              1          NOLA
               08/09/2018           12.700                     PETRONI A                2          NOLA
               08/09/2018           16.122                     PETRONI A                1         ACERRA
               08/09/2018           17.500                     QUATRANO F               1          NOLA
               08/09/2018            9.760                     NAPOLETANO G             1   SAN VALENTINO TORTO
               08/09/2018           10.300                     NAPOLETANO G             1   SAN VALENTINO TORTO
               08/09/2018           11.520                     NAPOLETANO G             2          SARNO
               08/09/2018            3.700                     NAPOLETANO G             2          SARNO


SL1 A 222      08/10/2018           23.550                     QUATRANO F               1          NOLA
               08/10/2018           24.520                     QUATRANO F               1          NOLA
               08/10/2018           21.300                     PETRONI A                1         ACERRA
               08/10/2018           24.300 COOP L'AVVENIRE          NOLANO MARIO    1             ACERRA
            Case 2:19-cv-00974-JS-GRB Document 20-7 Filed 11/08/19 Page 22 of 46 PageID #: 393

               08/10/2018           23.833 COOP L'AVVENIRE       NOLANO PASQUALE     2           ACERRA
               08/10/2018           23.833 COOP LA S MARCO    TERRACCIANO VINCENZO   1           ACERRA


SL1 A 223     08/11/2018            24.000 COOP LA S MARCO    TERRACCIANO VINCENZO   1           ACERRA
              08/11/2018            25.788                    SQUITIERI F            1         SARNO
              08/11/2018            21.200 COOP L'AVVENIRE       NOLANO PASQUALE     1       MARIGLIANO
              08/11/2018            25.412                    SCHIAVONE S.           1          NOLA
              08/11/2018            15.256                    RAINONE M.             1         SARNO
              08/11/2018            23.144 COOP LA S. MARCO   TERRACCIANO VINCENZO   1        ACERRA
              08/11/2018            18.969 COOP LA S. MARCO   TERRACCIANO VINCENZO   1        ACERRA

SL1 A 224     08/12/2018            22.300 COOP LA S. MARCO   TERRACCIANO VINCENZO   1        ACERRA
              08/12/2018            18.600 COOP LA S. MARCO   TERRACCIANO VINCENZO   1        ACERRA
              08/12/2018            14.550 COOP LA S. MARCO   TERRACCIANO VINCENZO   1        ACERRA
              08/12/2018            25.272 COOP LA S. MARCO   TERRACCIANO VINCENZO   1        ACERRA
              08/12/2018            18.750 COOP L'AVVENIRE          NOANO MARIO      2       MARIGLIANO
              08/12/2018            22.870 COOP L'AVVENIRE          NOANO MARIO      2       MARIGLIANO
              08/12/2018            17.566 COOP L'AVVENIRE       NOLANO PASQUALE     1       MARIGLIANO

SL1 A 225     08/13/2018            21.500 COOP L'AVVENIRE       NOLANO PASQUALE     1       MARIGLIANO
              08/13/2018            16.388 COOP L'AVVENIRE         NOANO MARIO       2       MARIGLIANO
              08/13/2018            19.042 COOP L'AVVENIRE          NOANO MARIO      1        ACERRA
              08/13/2018            21.300 COOP L'AVVENIRE       NOLANO PASQUALE     2        ACERRA
              08/13/2018            18.120 COOP L'AVVENIRE          NOANO MARIO      2       MARIGLIANO
              08/13/2018            24.300 COOP L'AVVENIRE          NOANO MARIO      2       MARIGLIANO
              08/13/2018            26.280 COOP L'AVVENIRE       NOLANO PASQUALE     2        ACERRA

SL1 A 226     08/14/2018            18.600 COOP LA S MARCO    TERRACCIANO VINCENZO   1           ACERRA
              08/14/2018            24.876 COOP LA S MARCO    TERRACCIANO VINCENZO   1           ACERRA
              08/14/2018            26.712 COOP LA S MARCO    TERRACCIANO VINCENZO   1           ACERRA
              08/14/2018            15.137 COOP LA S MARCO    TERRACCIANO VINCENZO   1           ACERRA
              08/14/2018            16.506 COOP LA S MARCO    TERRACCIANO VINCENZO   1           ACERRA
              08/14/2018            17.090                    SQUITIERI F                1       SARNO
            Case 2:19-cv-00974-JS-GRB Document 20-7 Filed 11/08/19 Page 23 of 46 PageID #: 394



              08/14/2018             19.440                     SQUITIERI F              1         SARNO
              08/14/2018            10.560                      SQUITIERI F              1         SARNO


SL1 A 228      08/16/2018           21.350                      ROSA R.                  1   SAN VALENTINO TORIO
               08/16/2018           19.700                      ROSA R.                  1   SAN VALENTINO TORIO
               08/16/2018           16.404                      ROSA R.                  1   SAN VALENTINO TORIO
               08/16/2018           18.600                      ROSA A.                  2         SCAFATI
               08/16/2018           21.400                      PAPA R.                  1         ACERRA
               08/16/2018           16.300                      PAPA R.                  1         ACERRA
               08/16/2018           21.220                      PAPA R.                  1         ACERRA
               08/16/2018            7.200                      PAPA R.                  1         ACERRA
               08/16/2018            5.280                      PAPA R.                  1         ACERRA

SL1 A 229      08/17/2018           22.786    COOP L'AVVENIRE      NOLANO PASQUALE   1           MARIGLIANO
               08/17/2018           25.479    COOP L'AVVENIRE      NOLANO PASQUALE   1           MARIGLIANO
               08/17/2018           21.759    COOP L'AVVENIRE       NOLANO MARIO     1            ACERRA
               08/17/2018           17.306    COOP L'AVVENIRE       NOLANO MARIO     1            ACERRA
               08/17/2018           22.250    COOP L'AVVENIRE      NOLANOPASQUALE    1           MARIGLIANO
               08/17/2018           23.450    COOP L'AVVENIRE      NOLANO PASQUALE   1           MARIGLIANO
               08/17/2018           14.115 COOP L'AVVENIRE           NOLANO MARIO    1           MARIGLIANO

SL1 A 230      08/18/2018           21.500 COOP L'AVVENIRE         NOLANOPASQUALE    1           MARIGLIANO
               08/18/2018           19.700 COOP L'AVVENIRE         NOLANOPASQUALE    1           MARIGLIANO
               08/18/2018           18.550 COOP L'AVVENIRE           NOLANO MARIO    1             ACERRA
               08/18/2018           27.730 COOP L'AVVENIRE         NOLANO PASQUALE   1           MARIGLIANO
               08/18/2018           21.150 COOP L'AVVENIRE           NOLANO MARIO    1             ACERRA
               08/18/2018           18.780 COOP L'AVVENIRE           NOLANO MARIO    1             ACERRA
               08/18/2018           10.780 COOP L'AVVENIRE         NOLANO PASQUALE   1           MARIGLIANO
               08/18/2018            8.949 COOP L'AVVENIRE         NOLANO PASQUALE   1           MARIGLIANO

SL1 A 231      08/19/2018           21.330 COOP L'AVVENIRE          NOLANO MARIO     2            ACERRA
               08/19/2018           20.150 COOP L'AVVENIRE         NOLANO PASQUALE   1           MARIGLIANO
               08/19/2018           22.934 COOP L'AVVENIRE           NOLANO MARIO    1             ACERRA
            Case 2:19-cv-00974-JS-GRB Document 20-7 Filed 11/08/19 Page 24 of 46 PageID #: 395

              08/19/2018            17.900 COOP L'AVVENIRE      NOLANO MARIO        1            ACERRA
              08/19/2018            22.100 COOP LA EMILIA    AURIEMMA DOMENICO      1            ACERRA
              08/19/2018            21.250 COOP LA EMILIA     LUCARIELLI ANGELO     1            ACERRA
              08/19/2018            12.750 COOP LA EMILIA    AURIEMMA DOMENICO      2            ACERRA
              08/19/2018             6.000 COOP LA EMILIA     LUCARIELLI ANGELO     1            ACERRA

SL1 A 232     08/20/2018            11.188 COOP LA EMILIA     LUCARELLI ANGELO      1            ACERRA
              08/20/2018             4.300 COOP LA EMILIA       CRISCI AGNESE       1            ACERRA
              08/20/2018             5.100 COOP IA EMILIA     LUCARELLI ANGELO      1            ACERRA
              08/20/2018             2.122 COOP LA EMILIA       CRISCI AGNESE       1            ACERRA
              08/20/2018             2.018 COOP LA EMILIA    AURIEMMA DOMENICO      1            ACERRA
              08/20/2018             9.120 COOP LA EMILIA       CRISCI AGNESE       1            ACERRA
              08/20/2018             5.300 COOP LA EMILIA       CRISCI AGNESE       1            ACERRA
              08/20/2018             6.720 COOP LA EMILIA     LUCARELLI ANGELO      1            ACERRA
              08/20/2018             6.223 COOP LA EMILIA    AURIEMMA DOMENICO      1            ACERRA
              08/20/2018            21.700 COOP LA EMILIA       CRISCI AGNESE       1            ACERRA
              08/20/2018            10.057 COOP LA EMILIA    AURIEMMA DOMENICO      1            ACERRA

SL1 A 233     08/21/2018            22.517 COOP LA EMILIA      CRISCI AGNESE        1         ACERRA
              08/21/2018            21.700 COOP LA EMILIA      CRISCI AGNESE            1     ACERRA
              08/21/2018            20.500 COOP LA EMILIA    AURIEMMA DOMENICO      1         ACERRA
              08/21/2018            21.600 COOP LA EMILIA    AURIEMMA DOMENICO      1         ACERRA
              08/21/2018            21.350 COOP L'AVVENIRE    NOLANO PASQUALE       1        MARIGLIANO
              08/21/2018            22.481 COOP L'AVVENIRE    NOLANO PASQUALE       1        MARIGLIANO
              08/21/2018            15.000 COOP L'AVVENIRE     NOLANO MARIO         1         ACERRA

Sii A 234     08/22/2018            25.426 COOP L'AVVENIRE    NOLANO PASQUALE       1        MARIGLIANO
              08/22/2018            25.736 COOP L'AVVENIRE     NOLANO MARIO         1         ACERRA
              08/22/2018            13.275 COOP L'AVVENIRE     NOLANO MARIO         1         ACERRA
              08/22/2018            12.886 COOP L'AVVENIRE    NOLANO PASQUALE       1        MARIGLIANO
              08/22/2018            12.825 COOP L'AVVENIRE     NOLANO MARIO         1         ACERRA
              08/22/2018            26.710 COOP LA EMILIA    AURIEMMA DOMENICO      1         ACERRA
              08/22/2018            28.290 COOP LA EMILIA      CRISCI AGNESE        1         ACERRA
            Case 2:19-cv-00974-JS-GRB Document 20-7 Filed 11/08/19 Page 25 of 46 PageID #: 396



SL1 A 235      08/23/2018           21471 COOP LA EMILIA      AURIEMMA DOMENICO     1             ACERRA
               08/23/2018           24.656 COOP LA EMILIA      LUCARIELLI ANGELO    1             ACERRA
               08/23/2018           22.470 COOP LA EMILIA     AURIEMMA DOMENICO     1             ACERRA
               08/23/2018           18.874 COOP LA EMILIA     AURIEMMA DOMENICO     1             ACERRA
               08/23/2018           14.722 COOP LA EMILIA       CRISCI AGNESE       1             ACERRA
               08/23/2018           22.278 COP L'AVVENIRE      NOLANO PASQUALE      1            MARIGLIANO
               08/23/2018           17.000 COP L'AVVENIRE       NOLANO MARIO        1             ACERRA

SL1 A 236      08/24/2018           22.478 COOP L'AVVENIRE      NOLANO MARIO        1             ACERRA
               08/24/2018           22.670 COOP L'AVVENIRE      NOLANO MARIO        1             ACERRA
               08/24/2018           23.450 COOP L'AVVENIRE     NOLANO PASQUALE      1            MARIGLIANO
               08/24/2018           16.550, COOP L'AVVENIRE    NOLANO PASQUALE      1            MARIGLIANO
               08/24/2018           16.550 COOP L'AVVENIRE     NOLANO PASQUALE      1            MARIGLIANO
               08/24/2018           23.481 COOP LA EMILIA     AURIEMMA DOMENICO     1             ACERRA
               08/24/2018           19.969 COOP LA EMILIA       CRISCI AGNESE       1             ACERRA

SL1 A 237      08/25/2018           19.856   COOP LA EMILIA    LUCARIELL ANGELO     1             ACERRA
               08/25/2018           23.822 COOP LA EMILIA     AURIEMMA DOMENICO     1             ACERRA
               08/25/2018           15.737 COOP LA EMILIA       CRISCI AGNESE       1             ACERRA
               08/25/2018           21.320 COOP LA EMILIA     AURIEMMA DOMENICO     1             ACERRA
               08/25/2018           25.066 COOP LA EMILIA     LUCARIELLI ANGELO     1             ACERRA
               08/25/2018           25.030 COOP LA EMILIA     AURIEMMA DOMENICO     1             ACERRA
               08/25/2018           20.145 COOP LA EMILIA     AURIEMMA DOMENICO     1             ACERRA

SL1 A 239      08/27/2018           19.588 COOP LA EMILIA     AURIEMMA DOMENICO     2             ACERRA
               08/27/2018           20.588 COOP LA EMILIA     AURIEMMA DOMENICO     2             ACERRA
               08/27/2018           21.456 COOP LA EMILIA       CRISCI AGNESE       1             ACERRA
               08/27/2018           22.588 COOP LA EMILIA       CRISCI AGNESE       1             ACERRA
               08/27/2018           18.966 COOP LA EMILIA     LUCARIELLI ANGELO     1             ACERRA
               08/27/2018           15.887 COOP L'AVVENIRE      NOLANO MARIO        1             ACERRA
               08/27/2018           17.856 COOP L'AVVENIRE      NOLANO MARIO        1             ACERRA
                                                                                    r             ACERRA
            Case 2:19-cv-00974-JS-GRB Document 20-7 Filed 11/08/19 Page 26 of 46 PageID #: 397


SL1 A 240   08/28/2018            24.156 COOP LA EMILIA      LUCARIELLI ANGELO    1              ACERRA
            08/28/2018            22.136 COOP LA EMILIA     AURIEMMA DOMENICO     1              ACERRA
            08/28/2018            24.100 COOP LA EMILIA        NOLANO MARIO       1              ACERRA
            08/28/2018                                                            1
                                  25.100 COOP L'AVVENIRE     NOLANO PASQUALE                 MARIGLIANO
            08/28/2018            22.100 COOP L'AVVENIRE     NOLANO PASQUALE      2              ACERRA
            08/28/2018            20.300 COOP L'AVVENIRE     NOLANO PASQUALE      2              ACERRA

SL1 A 241   08/29/2018            19.852 COOP LA EMILIA      LUCARIELLI ANGELO    1              ACERRA
            08/29/2018            25.102 COOP LA EMILIA    LUCARIELLDRO ANGELO    1              ACERRA
            08/29/2018            15.877 COOP LA EMILIA      LUCARIELLI ANGELO    1              ACERRA
            08/29/2018            24.566 COOP LA EMILIA      LUCARIELLI ANGELO    1              ACERRA
            08/29/2018            18.522 COOP LA EMILIA       CRISCI AGNESE       1              ACERRA
            08/29/2018            15.487 COOP LA EMILIA       CRISCI AGNESE       1              ACERRA
            08/29/2018            21.458 COOP LA EMILIA       CRISCI AGNESE       1              ACERRA

SL1 A 242   08/30/2018            21.100 COOP L'AVVENIRE       NOLANO MARIO       1              ACERRA
            08/30/2018            19.856 COOP L'AVVENIRE       NOLANO MARIO       1              ACERRA
            08/30/2018            20.159 COOP L'AVVENIRE       NOLANO MARIO       1              ACERRA
            08/30/2018            20.156 COOP L'AVVENIRE       NOLANO MARIO       1              ACERRA
            08/30/2018            20.866 COOP LA EMILIA      LUCARELLI ANGELO     1              ACERRA
            08/30/2018            20.123 COOP LA EMILIA      LUCARELLI ANGELO     1              ACERRA
            08/30/2018             6.211 COOP IA EMILIA      LUCARELLI ANGELO     1              ACERRA
            08/30/2018             5.144 COOP LA EMILIA      LUCARELLI ANGELO     2              ACERRA
            08/30/2018             3.395 COOP LA EMILIA      LUCARELLI ANGELO     2              ACERRA
            08/30/2018             7.486 COOP LA S MARCO   TERRACCIANO VINCENZO   1              ACERRA

SL1 A 243   08/31/2018            25.566 COOP L'AVVENIRE       NOLANO MARIO       1              ACERRA
            08/31/2018            24.588 COOP L'AVVENIRE       NOLANO MARIO       1              ACERRA
            08/31/2018            24.877 COOP L'AVVENIRE     NOLANO PASQUALE      1          MARIGLIANO
            08/31/2018            15.879 COOP L'AVVENIRE     NOLANO PASQUALE      1          MARIGLIANO
            08/31/2018            24.500 COOP L'AVVENIRE     NOLANO PASQUALE      1          MARIGLIANO
            08/31/2018            25.060 COOP L'AVVENIRE     NOLANO PASQUALE      1          MARIGLIANO
            Case 2:19-cv-00974-JS-GRB Document 20-7 Filed 11/08/19 Page 27 of 46 PageID #: 398

SL1 A 244       09/01/2018            25.150 COOP L'AVVENIRE    NOLANO PASQUALE
                                                                I
                                                                                       1          MARIGLIANO
                09/01/2018            25.810 COOP L'AVVENIRE    NOLANO PASQUALE        1          MARIGLIANO
                09/01/2018            24.456 COOP L'AVVENIRE    NOLANO PASQUALE        1          MARIGLIANO
                09/01/2018            24.945 COOP L'AVVENIRE    NOLANO PASQUALE        1          MARIGLIANO
                09/01/2018            25.130 COOP L'AVVENIRE    NOLANO PASQUALE        1          MARIGLIANO
                09/01/2018            22.860 COOP L'AVVENIRE    NOLANO PASQUALE        1         MARIGLDROANO

SL1 A 245       09/02/2018            24.523 COOP L'AVVENIRE    NOLANO PASQUALE        1          MARIGLIANO
                09/02/2018            24.222 COOP L'AVVENIRE    NOLANO PASQUALE        2           ACERRA
                09/02/2018            24.500 COOP L'AVVENIRE    NOLANO PASQUALE        1          MARIGLIANO
                09/02/2018            23.699 COOP L'AVVENIRE    NOLANO PASQUALE        1          MARIGLIANO
                09/02/2018            22.450 COOP L'AVVENIRE    NOLANO PASQUALE        1          MARIGLIANO
                09/02/2018            24.721 COOP L'AVVENIRE    NOLANO PASQUALE        1          MARIGLIANO

SL1 A 246       09/03/2018            27.100 COOP LA EMILIA     LUCARELLI ANGELO       1           ACERRA
                09/03/2018            25.123 COOP LA EMILIA     LUCARELLI ANGELO       1           ACERRA
                09/03/2018            26.500 COOP LA EMILIA     LUCARELLI ANGELO       1           ACERRA
                09/03/2018            26.415 COOP LA EMILIA     LUCARELLI ANGELO       1           ACERRA
                09/03/2018            26.988 COOP LA EMILIA     LUCARELLI ANGELO       2           ACERRA
                09/03/2018            19.855 COOP LA EMILIA     LUCARELLI ANGELO       1           ACERRA

 A 247          09/04/2018            25.896 COOP LA EMILIA          CRISCI AGNESE     1           ACERRA
                09/04/2018            25.698 COOP LA EMILIA          CRISCI AGNESE     1           ACERRA
                09/04/2018            25.455 COOP LA EMILIA          CRISCI AGNESE     1           ACERRA
                09/04/2018            26.400 COOP LA EMILIA          CRISCI AGNESE     1           ACERRA
                09/04/2018            26.510 COOP LA EMILIA          CRISCI AGNESE     2          MARIGLIANO
                09/04/2018            20.144 COOP LA EMILIA          CRISCI AGNESE     2          MARIGLIANO

SL1 A 248       09/05/2018            26.860 COOP L'AVVENIRE     NOLANO MARIO          2          MARIGLIANO
                09/05/2018            26.013 COOP L'AVVENIRE    NOLANO PASQUALE        2           ACERRA
                09/05/2018            26.833 COOP L'AVVENIRE    NOLANO PASQUALE        2           ACERRA
                09/05/2018            26.896 COOP L'AVVENIRE    NOLANO PASQUALE        2           ACERRA
                09/05/2018            26.852 COOP S VINCENZO        DE LUCA GIOVANNI   1          MARIGLIANO
            Case 2:19-cv-00974-JS-GRB Document 20-7 Filed 11/08/19 Page 28 of 46 PageID #: 399

                09/05/2018            21.456   COOP S VINCENZO      DE LUCA GIOVANNI   1         MARIGLIANO

SL1 A 249       09/06/2018           20.860 COOP S VINCENZO         DE LUCA GIOVANNI   1         MARIGLIANO
                09/06/2018           20.314 COOP S VINCENZO         DE LUCA GIOVANNI   1         MARIGLIANO
                09/06/2018           23.654 COOP S VINCENZO         DE LUCA GIOVANNI   1         MARIGLIANO
                09/06/2018           21.566 COOP S VINCENZO         DE LUCA GIOVANNI   1         MARIGLIANO
                09/06/2018           20.100 COOP S VINCENZO         DE LUCA GIOVANNI   1         MARIGLIANO
                09/06/2018           20.130 COOP S VINCENZO         DE LUCA GIOVANNI   1         MARIGLIANO
                09/06/2018           19.987 COOP S VINCENZO         DE LUCA GIOVANNI   1         MARIGLIANO
                                                                                                 MARIGLIANO
                                                                                                 MARIGLIANO
SL1 A 250       09/07/2018           21.300 COOP S VINCENZO         DE LUCA GIOVANNI   1         MARIGLIANO
                09/07/2018           20.127 COOP S VINCENZO         DE LUCA GIOVANNI   1         MARIGLIANO
                09/07/2018           24.555 COOP S VINCENZO         DE LUCA GIOVANNI   1         MARIGLIANO
                09/07/2018           18.745 COOP S VINCENZO         DE LUCA GIOVANNI   2           NOLA
                09/07/2018           20.080 COOP S VINCENZO         DE LUCA GIOVANNI   1         MARIGLIANO
                09/07/2018           24.521 COOP S VINCENZO         DE LUCA GIOVANNI   1         MARIGLIANO
                09/07/2018           18.522 COOP S VINCENZO         DE LUCA GIOVANNI   1         MARIGLIANO

SL1 A 251       09/08/2018           20.060 COOP LA EMILIA       LUCARELLI ANGELO          2      ACERRA
                09/08/2018           20.010 COOP LA EMILIA       LUCARELLI ANGELO          1      ACERRA
                09/08/2018           11.555 COOP LA EMILIA       LUCARELLI ANGELO          1      ACERRA
                09/08/2018           20.105 COOP LA EMILIA       LUCARELLI ANGELO          1      ACERRA
                09/08/2018           24.096 COOP LA EMILIA       LUCARELLI ANGELO          1      ACERRA
                09/08/2018           26.877 COOP LA EMILIA       LUCARELLI ANGELO          1      ACERRA
                09/08/2018           22.144 COOP LA EMILIA       LUCARELLI ANGELO          1      ACERRA


SL1 A 252       09/09/2018           25.103                      SCHIAVONE S               2      ACERRA
                09/09/2018           25.810                      SCHIAVONE S               2      ACERRA
                09/09/2018           25.000                      SCHIAVONE S               2      ACERRA
                09/09/2018           24.102                      SCHIAVONE S               2      ACERRA
                09/09/2018           24.060                      SCHIAVONE S               2      ACERRA
                09/09/2018           17.957                      SCHIAVONE S               2      ACERRA
            Case 2:19-cv-00974-JS-GRB Document 20-7 Filed 11/08/19 Page 29 of 46 PageID #: 400



SL1 A 253      09/10/2018            20.510                   SCHIAVONE S            1             NOLA
               09/10/2018            20.606                   SCHIAVONE S            1             NOLA
               09/10/2018            20.600                   SCHIAVONE S            1             NOLA
               09/10/2018            20.317                   SCHIAVONE S            2            ACERRA
               09/10/2018            19.966                   SCHIAVONE S            2            ACERRA
               09/10/2018            20.000                   SCHIAVONE S            2            ACERRA
               09/10/2018            27.108                   SCHIAVONE S            2            ACERRA

SL1 A 254      09/11/2018            11.833                   SCHIAVONE S            2            ACERRA
               09/11/2018            22.373                   SCHIAVONE S            1              NOIA
               09/11/2018            22.130 COOP S VINCENZO       DE LUCA LUIGIA     1           MARIGLIANO
               09/11/2018            20.170 COOP S VINCENZO       DE LUCA LUIGIA     1           MARIGLIANO
               09/11/2018            15.100 COOP S VINCENZO       DE LUCA LUIGIA     1           MARIGLIANO
               09/11/2018            10.570 COOP S VINCENZO       DE LUCA LUIGIA     1           MARIGLIANO
               09/11/2018            16.746 COOP S VINCENZO       DE LUCA LUIGIA     1           MARIGLIANO
               09/11/2018            16.100 COOP S VINCENZO       DE LUCA LUIGIA     1           MARIGLIANO
               09/11/2018            16.514 COOP S VINCENZO       DE LUCA LUIGIA     1           MARIGLIANO

SL1 A 255      09/12/2018            26.588 COOP S VINCENZO       DE LUCA LUIGIA     1           MARIGLIANO
               09/12/2018            17.680 COOP S VINCENZO       DE LUCA LUIGIA     1           MARIGLIANO
               09/12/2018            20.150 COOP S VINCENZO       DE LUCA LUIGIA     2             NOLA
               09/12/2018            20.248 COOP S VINCENZO      DE LUCA LUDROGIA    2             NOLA
               09/12/2018            20.033 COOP S VINCENZO       DE LUCA LUIGIA     1           MARIGLIANO
               09/12/2018            24.011 COOP S VINCENZO       DE LUCA LUIGIA     1           MARIGLIANO
               09/12/2018            21.517 COOP S VINCENZO       DE LUCA LUIGIA     1           MARIGLIANO

SL1 A 256      09/13/2018            16.500 COOP S VINCENZO       DE LUCA LUIGIA     1           MARIGLIANO
               09/13/2018            18.100 COOP S VINCENZO       DE LUCA LUIGIA     1           MARIGLIANO
               09/13/2018            12.122 COOP S VINCENZO       DE LUCA LUIGIA     2             NOLA
               09/13/2018            16.988 COOP S VINCENZO       DE LUCA LUIGIA     1           MARIGLIANO
               09/13/2018            20.133 COOP S VINCENZO       DE LUCA LUIGIA     1           MARIGLIANO
               09/13/2018            20.300 COOP L'AVVENIRE     MOLANO PASQUALE      1           MARIGLIANO
            Case 2:19-cv-00974-JS-GRB Document 20-7 Filed 11/08/19 Page 30 of 46 PageID #: 401

               09/13/2018            21.530 COOP L'AVVENIRE    NOLANO PASQUALE       1            MARIGLIANO
               09/13/2018            24.173 COOP L'AVVENIRE    NOLANO PASQUALE       1            MARIGLIANO

SL1 A 257      09/14/2018            15.700 COOP L'AVVENIRE    NOLANO PASQUALE       1            MARIGLIANO
               09/14/2018            18.510 COOP L'AVVENIRE    NOLANO PASQUALE       1            MARIGLIANO
               09/14/2018            25.477 COOP L'AVVENIRE    NOLANO PASQUALE       1            MARIGLIANO
               09/14/2018            21.444 COOP L'AVVENIRE    NOLANO PASQUALE       1            MARIGLIANO
               09/14/2018            20.011 COOP L'AVVENIRE    NOLANO PASQUALE       1            MARIGLIANO
               09/14/2018            26.455 COOP L'AVVENIRE    NOLANO PASQUALE       1           MARDROGLIANO
               09/14/2018            23.028 COOP L'AVVENIRE    NOLANO PASQUALE       1            MARIGLIANO



SL1 A 258      09/15/2018            22.116 COOP LA EMILIA     LUCARELLI ANGELO      1             ACERRA
               09/15/2018            23.588 COOP LA EMILIA         CRISCI AGNESE     1             ACERRA
               09/15/2018            23.544 COOP LA EMILIA       CRISCI AGNESE       1             ACERRA
               09/15/2018            22.155 COOP LA EMILIA       CRISCI AGNESE       1             ACERRA
               09/15/2018            24.100 COOP LA EMILIA     LUCARELLI ANGELO      1             ACERRA
               09/15/2018            15.422 COOP LA EMILIA       CRISCI AGNESE       1             ACERRA
               09/15/2018            22.185 COOP LA EMILIA       CRlSCI AGNESE       1             ACERRA

SU A 259       09/16/2018            20.144 COOP LA EMILIA       CRISCI AGNESE       1             ACERRA
               09/16/2018            19.874 COOP LA EMILIA     LUCARELLI ANGELO      1             ACERRA
               09/16/2018            20.510 COOP LA EMILIA     LUCARELLI ANGELO      1             ACERRA
               09/16/2018            20.173 COOP LA EMILIA     LUCARELLI ANGELO      1             ACERRA
               09/16/2018            22.566 COOP LA EMILIA     LUCARELLI ANGELO      1             ACERRA
               09/16/2018            16.500 COOP LA EMILIA     LUCARELLI ANGELO      1             ACERRA
               09/16/2018            14.084 COOP LA EMILIA       CRISCI AGNESE       1             ACERRA
                                                                                                   ACERRA
                                                                                                   ACERRA
SL1 A 260      09/17/2018            20.133 COOP LA EMILIA     LUCARELLI ANGELO      1             ACERRA
               09/17/2018            21.455 COOP LA EMILIA     LUCARELLI ANGELO      1             ACERRA
               09/17/2018            22.544 COOP LA EMILIA       CRISCI AGNESE       1             ACERRA
               09/17/2018            21.455 COOP LA EMILIA       CRISCI AGNESE       1             ACERRA
            Case 2:19-cv-00974-JS-GRB Document 20-7 Filed 11/08/19 Page 31 of 46 PageID #: 402



                09/17/2018            23.487 COOP LA EMILIA      CRISCI AGNESE       2           MARIGLIANO
                09/17/2018            23.410 COOP LA EMILIA      CRISCI AGNESE       2           MARIGLIANO
                09/17/2018            20.413 COOP LA EMILIA      CRISCI AGNESE       2           MARIGLIANO


SL1A 251        09/18/2018            21.500 COOP LA EMILIA      CRISCI AGNESE       2           MARIGLIANO
                09/18/2018            20.365 COOP LA EMILIA      CRISCI AGNESE       1            ACERRA
                09/18/2018            23.123 COOP LA EMILIA      CRISCI AGNESE       1            ACERRA
                09/18/2018            20.455 COOP LA EMILIA      CRISCI AGNESE       2           MARIGLIANO
                09/18/2018            20.878 COOP LA EMILIA      CRISCI AGNESE       2           MARIGLIANO
                09/18/2018            21.444 COOP LA EMILIA     LUCARELLI ANGELO     1            ACERRA
                09/18/2018            24.174 COOP LA EMILIA     LUCARELLI ANGELO     2            ACERRA


5L1 A 253       09/20/2018            20.123 COOP LA EMILIA      CRISCI AGNESE       1            ACERRA
                09/20/2018            22.455 COOP LA EMILIA     LUCARELLI ANGELO     2            ACERRA
                09/20/2018            23.455 COOP LA EMILIA      CRISCI AGNESE       1            ACERRA
                09/20/2018            24.102 COOP LA EMILIA      CRISCI AGNESE       2            ACERRA
                09/20/2018            20.144 COOP LA EMILIA     LUCARELLI ANGELO     1            ACERRA
                09/20/2018            22.058 COOP LA EMILIA     LUCARELLI ANGELO     1            ACERRA
                09/20/2018            23.231 COOP LA EMILIA      CRISCI AGNESE       2            ACERRA
                  Case 2:19-cv-00974-JS-GRB Document 20-7 Filed 11/08/19 Page 32 of 46 PageID #: 403



                                           COOP SOLANIA
                         TOMATO SUPPLIER PARTNERS - S.MARZANO 2018 HARVEST
PARTNER                                        ADDRESS                  MUNICIPALITY
BUONO FILOMENA                Via Porto, 118 84010                      SAN VALENTINO TORIO
BUONGUSTO ANDREA              Via Serrazzeta, 26 84087,                 SARNO
COOP LA SAN MARCO             Via Einaudi, 3 80034                      ACERRA
COOP SAN VINCENZO             Via Difesa, 43 80035                      NOLA
COOP L'AVVENIRE               Via Varigliano, 1 80011                   ACERRA
COOP LA EMILIA                VIA FIUME,137 80011                       ACERRA
CRESCENZI PATRIZIA            Via Fontanelle, 8 84010                   SARNO
Dl MARTINO FIORINA            Via nuova Lavorate, 149 84087             SARNO
INGENITO MARIA                Via Ticino, 25 84087                      SARNO
LENZA ANTONIO                 Via Casamonica, 1 84087                   SARNO
MONTUORI LORENZO              Via Lavorate, 68 84087                    SARNO
NAPOLETANO GIUSEPPE           Via Provinciale Nocera 84087              SAN VALENTINO TORIO
SOC AGR F.LLI PAPA            Via Papi, 2 80034                         MARIGLIANO
PAPA RAFFAELE                 Via Colle Punti 80034                     MARIGLIANO
PETRONI ANTONIO               Via Boscofangone 80035                    NOLA
QUATRANO FELICETTA            Via G. Carlo Alb Dalla Chiesa, 26 80035   NOLA
RAINONE ANGELO                Loc. Masseria Pirocca, 26 84087           SARNO
ROSA ANNA                     Via Lo Porto, 169 84018                   SCAFATI
ROSA RAFFAELE                 Via Porto, 213 84010                      SARNO
SIRICA ALFREDO                Via Fontanelle, 8 84010                   SARNO
SQUITIERI FRANCO              Via Porto,129                             SARNO
'SCHIAVONE SALVATORE          Via Pizzo di Povica 80035                 NOLA


N.B. It is specified that some suppliers have cultivated San Marzono tomatoes on land that may be in other municipalities in
relation to their place of residence, however, this will always be in the Agro Nocerino Sarnese area.
                                  Case 2:19-cv-00974-JS-GRB  Document
                                                   COOPERATIVA SOLARIA 20-7   Filed 11/08/19 Page 33 of 46 PageID #: 404
                                                                       scrl AGRICERT
                                                                         2018
   PRODUCTION SL1 A Ped. TOMS.                                  QUANTITY                                         Fresh product processed (Kg.)
      DAYS    GOOD            KG                    500g     1kg        3kg             3.4kg           Agreement. Organic S.Marzan        Supplier
                Net weight Kg. ->1                  0,400   0,800      2,550            3,000
                                                                       JULY 2018
       07/19/18             200      77                      120.100
                             1             25720                                                                                     SCHIAVONE S.
                             2             26110                                                                                     SCHIAVONE S.
                             3             22756                                                                                     SCHIAVONE S.
                             4             25833                                                                                     SCHIAVONE S.
                             5             24485                                                                                     SCHIAVONE S.
                                          124904                                                               124904
       07/20/18             201      87                      135.900
                              6            25863                                                                                     SCHIAVONE S.
                              7            26810                                                                                     SCHIAVONE S.
                              8            20866                                                                                     SCHIAVONE S.
                              9            19356                                                                                     SCHIAVONE S.
                             10            15432                                                                                     SCHIAVONE S.
                             11            15210                                                                                     SCHIAVONE S.
                             12            17799                                                                                     SCHIAVONE S.
                                          141336                                                               141.336
       07/21/18             202      88                      137.100
                             13            26130                                                                                     'SCHIAVONE S.
                             14            25120                                                                                     SCHIAVONE S.
                             15            25992                                                                                     SCHIAVONE S.
                             16            25386                                                                                     SCHIAVONE S.
                             17            25175                                                                                     SCHIAVONE S.
                             18            14781                                                                                     SCHIAVONE S.
                                          142584                                                               142.584
       07/22/18             203      88                      136.900
                             19            26311                                                                                      SCHIAVONE S.
                             20            25513                                                                                      SCHIAVONE S.
                             21                                                                                                     1 SCHIAVONE S.
                                           19852
                             22            16452                                                                                      SCHIAVONE S.
                             23            17523                                                                                      SCHIAVONE S.
                             24            10232                                                                                      SCHIAVONE S.
                             25            12444                                                                                      SCHIAVONE S.
                             26             9825                                                                                      SCHIAVONE S.
                             27            10145                                                                                      SCHIAVONE S.
                                          148297,                                                              148.297
       07/23/18             204      91                      142.500
                             28            25246                                                                                     SCHIAVONE S.
                             29            22108                                                                                     SCHIAVONE S.
                             30            25038                                                                                     SCHIAVONE S.
                             31            19511                                                                                     SCHIAVONE S.
                             32            25874                                                                                     SCHIAVONE S.
                             33            25874                                                                                     SCHIAVONE S.
                                          143651                                                               143.651

02/22/2019 Revision 17 49                                                       2018 Agricert 2018 (Soiania)
                            Case 2:19-cv-00974-JS-GRB Document 20-7 Filed 11/08/19 Page 34 of 46 PageID #: 405
                                             COOPERATIVA SOLANIA scrl AGRICERT
                                                              2018
   PRODUCTION SL1 A Ped.                              QUANTITY                                        Fresh product processed (Kg.)
                          TOMS. KG
      DAYS    GOOD                        500gr     1kg       3kg        3.4kg              Agreement. Organic S.Marzan         Supplier
                   Net Weight Kg. ->        0,400      0,800    2,550 3,000
     07/24/18  205     95                            148.700
                34            27978                                                                                      SCHIAVONE S.
                35            27852                                                                                      SCHIAVONE S.
                36            27566                                                                                      SCHIAVONE S.
                37            20624                                                                                      SCHIAVONE S.
                38            15458                                                                                      SCHIAVONE S.
                39            20154                                                                                      SCHIAVONE S.
                40            15016                                                                                      SCHIAVONE S.
                            154648                                                                  154.648
     07/25/18  206     63                            98.400
                41            25513                                                                                      COOP LA S. MARCO
                42            10452                                                                                      COOP LA S. MARCO
                43             5425                                                                                      COOP LA S. MARCO
                44             6542                                                                                      COOP LA S. MARCO
                45             5170                                                                                      COOP LA S. MARCO
                46             7380                                                                                      COOP LA S. MARCO
                47            11452                                                                                      COOP LA S. MARCO
                48             5874                                                                                      COOP LA S. MARCO
                49            10528                                                                                      COOP LA S. MARCO
                50            14000                                                                                      COOP LA S. MARCO
                            102336                                                                  102.336
     07/26/18  207     67                           105.000
                51            26970                                                                                      COOP LA S. MARCO
                52            26130                                                                                      COOP LA S. MARCO
                53            20130                                                                                      COOP LA S. MARCO
                54            15485                                                                                      COOP LA S. MARCO
                55            20485                                                                                      COOP LA S. MARCO
                            109200                                                                  109.200
     07/27/18  208     71                           110.200
                56            25830                                                                                      COOP L'AWENIRE
                57            20100                                                                                      COOP L'AVVENIRE
                58            20130                                                                                      COOP L'AWENIRE
                59            20100                                                                                      COOP L'AWENIRE
                60            15487                                                                                      COOP L'AWENIRE
                51                                                                                                       1COOPL'AWENIRE
                              12961
                            114608                                                                  114.608
     07/30/18  211     77                           120.000
                62            25880                                                                                      SCHIAVONE S.
                63            20111                                                                                      SCHIAVONE S.
                64            20156                                                                                      SCHIAVONE S.
                65            21456                                                                                      SCHIAVONE S.
                66            15320                                                                                      SCHIAVONE S.
                67            20917                                                                                      SCHIAVONE S.
                            123840                                                                  123.840

02/22/2019 Revision 17 49                                            2018 Agricert 2018 (Soiania)
                                                COOPERATIVA
                               Case 2:19-cv-00974-JS-GRB    SOLANIA scrl
                                                          Document  20-7AGRICERT
                                                                          Filed 11/08/19 Page 35 of 46 PageID #: 406
                                                                         2018
    PRODUCTION              SL1 A Ped                            QUANTITY'                                  Fresh product processed (Kg.)
                                        TOMS.KG
       DAYS                 GOO                      500g       1kg     3kg             3.4kg    Agreement. Organic S.Marzan          Supplier
                                 Net Weight Kg. ->   0,400       0,800   2,550             3,000
         07/31/18            212     77                        119.800
                              68            20925                                                                             SOC AGR FLLI PAPA
                              69            21600                                                                             SOC AGR FLLI PAPA
                              70            20750                                                                             SOC AGR FLLI PAPA
                              71            22300                                                                             SOC AGR FLLI PAPA-
                              72            24100                                                                             SOC AGR FLLI PAPA
                              73            15825                                                                             SOC AGR FLLI PAPA
                                          125500                                                            125.500
            Total                                            1.374.600          0                  0      1.430.904
                                                                     AUGUST 2018
         08/01/18            213   78                          121.100
                              74           18.130                                                                           LENZA ANTONIO
                              75           15.560                                                                           RAINONE MADDALENA
                              76           24.400                                                                           RAINONE MADDALENA
                              77           23.900                                                                           RAINONE MADDALENA
                              78           20.150                                                                           COOP L'AVVENIRE
                              79           21.200                                                                           COOP L'AVVENIRE
                              80            3.573                                                                           DI MARTINO FIORINA
                                          126.913                                                           126.913
         08/02/18            214   84                          130.500
                              81           13.576                                                                           CRESCENZI PATRIZIA
                              82           18.560                                                                           SOC AGR FLLI PAPA
                              83           11.723                                                                           LENZA ANTONIO
                              84           12.014                                                                           CRESCENZI PATRIZIA
                              85           12.120                                                                           SCHIAVONE S.
                              86           11.144                                                                           CORRADO G
                              87           18.730                                                                           ROSA ANTONIO
                              88           19.600                                                                           RAINONE A
                              89           12.051                                                                           NAPOLETANO G.
                              90            7.147                                                                           CORRADO G
                                          136.765                                                           136.765
         08/03/18            215   87                          135.500
                              91            8.530                                                                           COOP L'AVVENIRE
                              92            5.155                                                                           COOP L'AVVENIRE
                              93            7.588                                                                           COOP L'AVVENIRE
                              94           20.156                                                                           COOP L'AVVENIRE
                              95            9.872                                                                           COOP L'AVVENIRE
                              96            9.650                                                                           COOP L'AVVENIRE
                              97           15.718                                                                           COOP L'AVVENIRE
                              98           17.265                                                                           COOP L'AVVENIRE
                              99           20.156                                                                           COOP L'AVVENIRE
                             100           25.745                                                                           COOP L'AVVENIRE
                                          139.836                                                           139.836
         08/04/18            216   84                          130.900


02/22/2019 Revision 17 49                                                           2018 Agricert 2018 (Soiania)
                            Case 2:19-cv-00974-JS-GRB  Document
                                             COOPERATIVA         20-7AGRICERT
                                                         SOLANIA scrl  Filed 11/08/19 Page 36 of 46 PageID #: 407
                                                              2018
   PRODUCTION SL1 A Ped.                               QUANTITY'                                      Fresh product processed (Kg.)
                            TOMS. KG
      DAYS    GOOD                          500g     1kg      3kg           3.4kg        Agreement. Organic S.Marzan        Supplier
                 Net Weight Kg. ->          0,400   0,800    2,550          3,000
               101              20.147                                                                               COOP L'AVVENIRE
               102              23.569                                                                               COOP L'AWENIRE
               103              15.489                                                                               COOP L'AVVENIRE
               104                8.700                                                                              LENZA A.
               105                8.811                                                                              LENZA A.
               106              10.512                                                                               LENZA A.
               107                7.896                                                                              LENZA A.
               108                7.963                                                                              MONTUORI L.
               109              15.478                                                                               SOC AGR FLU PAPA
               110              17.571                                                                               SOC AGR FLLI PAPA
                              136.136                                                          136.136
     08/05/18  217     85                           132.400
               111              14.789                                                                               BUONGUSTO A.
               112                9.875                                                                              BUONGUSTO A.
               113                5.896                                                                              ROSA A.
               114              10.236                                                                               ROSA A.
               115              10.258                                                                               NAPOLETANO G.
               116              12.896                                                                               NAPOLETANO G.
               117                9.852                                                                              NAPOLETANO G.
               118              20.158                                                                               SCHIAVONE S.
               119                9.588                                                                              NAPOLETANO G.
               120                5.877                                                                              NAPOLETANO G.
               121              15.478                                                                               NAPOLETANO G.
               122              12.789                                                                               BUONGUSTO A.
                              137.692                                                          137.692
     08/06/18  218     86                           133.600
               123              20.145                                                                               COOP L'AVVENIRE
               124              15.879                                                                               COOP L'AVVENIRE
               125              10.458                                                                               COOP L'AVVENIRE
               126                6.987                                                                              COOP L'AVVENIRE
               127                4.589                                                                              COOP L'AVVENIRE
               128                9.852                                                                              COOP L'AWENIRE
               129                8.569                                                                              COOP L'AVVENIRE
               130              10.258                                                                               COOP L'AVVENIRE
               131                5.487                                                                              COOP L'AVVENIRE
               132                9.055                                                                              COOP L'AVVENIRE
               133              23.258                                                                               COOP L'AVVENIRE
               134              22.409                                                                               COOP L'AVVENIRE
                              146.946                                                          146.946
     08/07/18  219     85                           131.900
               135              15.857                                                                               COOP L'AVVENIRE
               136              16.586                                                                               COOP L'AVVENIRE
               137              15.725                                                                               COOP L'AVVENIRE
               138              15.852                                                                               COOP L'AVVENIRE


02/22/2019 Revision 17 49                                            2018 Agricert 2018 (Soiania)
                                 Case 2:19-cv-00974-JS-GRB Document 20-7 Filed 11/08/19 Page 37 of 46 PageID #: 408
                                                         COOPERATIVA SOLANIA scrl AGRICERT
                                                                       2018
   PRODUCTION               SL1 A Ped.                             QUANTITY'                                    Fresh product processed (Kg.)
                                          TOMS. KG
      DAYS                  GOOD                         500g     1kg      3kg        3.4kg         Agreement. Organic S.Marzan       Supplier
                               Net Weight Kg. ->         0,400   0,800    2,550       3,000
                             139               27.122                                                                          COOP L'AVVENIRE
                             140               10.850                                                                          COOP L'AVVENIRE
                             141                 5.830                                                                         COOP L'AVVENIRE
                             142               15.030                                                                          COOP L'AVVENIRE
                             143               15.379                                                                          COOP L'AVVENIRE
                                             138.231                                                         138.231
       08/08/18              220    89                           139.200
                             144                 9.858                                                                         BUONGUSTO A.
                             145               10.158                                                                          COOP L'AVVENIRE
                             146               12.827                                                                          COOP L'AVVENIRE
                             147               11.986                                                                          NAPOLETANO G
                             148               15.111                                                                          PETRONI A.
                             149               20.300                                                                          PETRONI A.
                             150               22.510                                                                          NAPOLETANO G
                             151                 6.818                                                                         NAPOLETANO G
                             152                 5.830                                                                         RAINONE A
                             153                 4.910                                                                         BUONO F
                             154               12.230                                                                          BUONO F
                             155               12.230                                                                          BUONO F
                                             144.768                                                         144.768
       08/09/18              221    89                           139.500
                             156               13.290                                                                          RAINONE A
                             157               20.122                                                                          COOP L'AVVENIRE
                             158               10.122                                                                          BUONGUSTO A.
                             159               21.060                                                                          SCHIAVONE S
                             160               12.700                                                                          PETRONI A
                             161               16.122                                                                          PETRONI A
                             162               17.500                                                                          QUATRANO F
                             163                 9.760                                                                         NAPOLETANO G
                             164               10.300                                                                          NAPOLETANO G
                             165               11.520                                                                          NAPOLETANO G
                             166                 3.700                                                                         NAPOLETANO G
                                             146.196                                                         146.196
       08/10/18              222    87                           135.900
                             167               23.550                                                                          QUATRANO F
                             168               24.520                                                                          QUATRANO F
                             169               21.300                                                                          PETRONI A
                             170               24.300                                                                          COOP L'AVVENIRE
                             171               23.833                                                                          COOP L'AVVENIRE
                             172               23.833                                                                          COOP LA S MARCO
                                             141.336                                                         141.336
       08/11/18              223       88                        137.200
                             173               24.000                                                                          COOP LA S MARCO
                             174               25.788                                                                          SQUITIERI F

02/22/2019 Revision 17 49                                                     2018 Agricert 2018 (Soiania)
                                               COOPERATIVA
                              Case 2:19-cv-00974-JS-GRB    SOLANIA scrl
                                                         Document  20-7AGRICERT
                                                                         Filed 11/08/19 Page 38 of 46 PageID #: 409
                                                                   2018
   PRODUCTION SL1 A Ped.                                  QUANTITY'                                     Fresh product processed (Kg.)
                                 TOMS. KG
      DAYS        GOOD                           500g     1kg     3kg          3.4kg         Agreement. Organic S.Marzan          Supplier
              Net Weight Kg. ->                  0,400   0,800   2,550         3,000
                   175              21.200                                                                                COOP L'AVVENIRE
                   176              25.412                                                                                SCHIAVONE S.
                   177              15.256                                                                                RAINONE M.
                   178              23.144                                                                                COOP LA S. MARCO
                   179              18.969                                                                                COOP LA S. MARCO
                                   153.769                                                         153.769
     08/12/18      224        86                         133.500
                   180              22.300                                                                                COOP LA S. MARCO
                   181              18.600                                                                                COOP LA S. MARCO
                   182              14.550                                                                                COOP LA S. MARCO
                   183              25.272                                                                                COOP LA S. MARCO
                   184              18.750                                                                                COOP L'AVVENIRE
                   185              22.870                                                                                COOP L'AVVENIRE
                   186              17.566                                                                                COOP L'AVVENIRE
                                   139.908                                                         139.908

       08/13/18             225   90                     140.200
                            187         21.500                                                                            COOP L'AVVENIRE
                            188         16.388                                                                            COOP L'AVVENIRE
                            189         19.042                                                                            COOP L'AVVENIRE
                            190         21.300                                                                            COOP L'AVVENIRE
                            191         18.120                                                                            COOP L'AVVENIRE
                            192         24.300                                                                            COOP L'AVVENIRE
                            193         26.280                                                                            COOP L'AVVENIRE
                                       146.930                                                     146.930

       08/14/18             226   91                     142.100
                            194         18.600                                                                            COOP LA S MARCO
                            195         24.876                                                                            COOP LA S MARCO
                            196         26.712                                                                            COOP LA S MARCO
                            197         15.137                                                                            COOP LAS MARCO
                            198         16.506                                                                            COOP LAS MARCO
                            199         17.090                                                                            SQUITIERI F
                            200         19.440                                                                            SQUITIERI F
                            201         10.560                                                                            SQUITIERI F
                                       148.921                                                     148.921
       08/16/18             228   90                     140.700
                            202         21.350                                                                            ROSA R.
                            203         19.700                                                                            ROSA R.
                            204         16.404                                                                            ROSA R.
                            205         18.600                                                                            ROSA A.
                            206         21.400                                                                            PAPA R.
                            207         16.300                                                                            PAPA R.
                            208         21.220                                                                            PAPA R.


02/22/2019 Revision 17 49                                                 2018 Agricert 2018 (Soiania)
                                             COOPERATIVA
                            Case 2:19-cv-00974-JS-GRB    SOLANIA scrl
                                                       Document  20-7AGRICERT
                                                                       Filed 11/08/19 Page 39 of 46 PageID #: 410
                                                              2018
  PRODUCTION SL1 A Ped. TOMS.                        QUANTITY'                                      Fresh product processed (Kg.)
     DAYS    GOOD           KG           500g      1kg       3kg           3.4kg          Agreement. Organic S.Marzan          Supplier
                Net Weight Kg. -         0,400    0,800     2,550          3,000
              209            7.200                                                                                       PAPA R.
              210            5.280                                                                                       PAPA R.
                           147.454                                                                  147.454
    08/17/18  229     90                           141.100
              211           22.786                                                                                       COOP L'AVVENIRE
              212           25.479                                                                                       COOP L'AVVENIRE
              213           21.759                                                                                       COOP L'AVVENIRE
              214           17.300                                                                                       COOP L'AVVENIRE
              215           22.250                                                                                       COOP L'AVVENIRE
              216           23.450                                                                                       COOP L'AVVENIRE
              217           14.115                                                                                       COOP L'AVVENIRE
                           147.139                                                                  147.139
    08/18/18  230     90                           140.400
              218           21.500                                                                                       COOP L'AVVENIRE
              219           19.700                                                                                       COOP L'AVVENIRE
              220           18.550                                                                                       COOP L'AVVENIRE
              221           27.730                                                                                       COOP L'AVVENIRE
              222           21.150                                                                                       COOP L'AVVENIRE
              223           18.780                                                                                       COOP L'AVVENIRE
              224           10.780                                                                                       COOP L'AVVENIRE
              225            8.949                                                                                       COOP L'AVVENIRE
                            147139                                                                  147.139
    08/19/18  231     88                            137.800
              226           21.330                                                                                       COOP L'AVVENIRE
              227           20.150                                                                                       COOP L'AVVENIRE
              228           22.934                                                                                       COOP L'AVVENIRE
              229           17.900                                                                                       COOP L'AVVENIRE
              230           22.100                                                                                       COOP LA EMILIA
              231           21.250                                                                                       COOP LA EMILIA
              232           12.750                                                                                       COOP LA EMILIA
              233            6.000                                                                                       COOP LA EMILIA
                           144.414                                                                  144.414
    08/20/18  232     51                            80.000
              234           11.188                                                                                       COOP LA EMILIA
              235            4.300                                                                                       COOP LA EMILIA
              236            5.100                                                                                       COOP LA EMILIA
              237              2.122                                                                                     COOP LA EMILIA
              238            2.018                                                                                       COOP LA EMILIA
              239            9.120                                                                                       COOP LA EMILIA
              240            5.300                                                                                       COOP LA EMILIA
              241            6.720                                                                                       COOP LA EMILIA
              242            6.223                                                                                       COOP LA EMILIA
              243           21.700                                                                                       COOP LA EMILIA
              244           10.057                                                                                       COOP LA EMILIA


02/22/2019 Revision 17 49                                            2018 Agricert 2018 (Soiania)
                                             COOPERATIVA
                            Case 2:19-cv-00974-JS-GRB    SOLANIA 20-7
                                                       Document  scrl AGRICERT
                                                                        Filed 11/08/19 Page 40 of 46 PageID #: 411
                                                              2018
  PRODUCTION SL1 A Ped.                                QUANTITY'                                    Fresh product processed (Kg.)
                           TOMS. KG
     DAYS    GOOD                           500g     1kg      3kg           3.4kg         Agreement. Organic S.Marzan          Supplier
                Net Weight Kg. ->           0,400   0,800    2,550          3,000
                                83.848                                                               83.848
    08/21/18  233      87                           135.800
              245               22.517                                                                                   COOP LA EMILIA
              246               21.700                                                                                   COOP LA EMILIA
              247               20.500                                                                                   COOP LA EMILIA
              248               21.600                                                                                   COOP LA EMILIA
              249               21.350                                                                                   COOP L'AVVENIRE
              250               22.481                                                                                   COOP L'AVVENIRE
              251               15.000                                                                                   COOP L'AVVENIRE
                              145.148                                                               145.148
    08/22/18  234      89,                          138.500
              252               25.426                                                                                   COOP L'AVVENIRE
              253               25.736                                                                                   COOP L'AVVENIRE
              254               13.275                                                                                   COOP L'AVVENIRE
              255               12.886                                                                                   COOP L'AVVENIRE
              256               12.825                                                                                   COOP L'AVVENIRE
              257               26.710                                                                                   COOP LA EMILIA
              258               28.290                                                                                   COOP LA EMILIA
                              145.148                                                               145.148
    08/23/18  235      88                           136.900
              259               23.471                                                                                   COOP LA EMILIA
              260               24.656                                                                                   COOP LA EMILIA
              261               22.470                                                                                   COOP LA EMILIA
              262               18.874                                                                                   COOP LA EMILIA
              263               14.722                                                                                   COOP LA EMILIA
              264               22.278                                                                                   COP L'AVVENIRE
              265               17.000                                                                                   COP L'AVVENIRE
                              143.471                                                               143.471
    08/24/18  236      89                           138.500
              266               22.478                                                                                   COOP L'AVVENIRE
              267               22.670                                                                                   COOP L'AVVENIRE
              268               23.450                                                                                   COOP L'AVVENIRE
              269               16.550                                                                                   COOP L'AVVENIRE
              270               16.550                                                                                   COOP L'AVVENIRE
              271               23.481                                                                                   COOP LA EMILIA
              272               19.969                                                                                   COOP LA EMILIA
                              145.148                                                               145.148
    08/25/18  237      83                           129.800
              273               19.856                                                                                   COOP LA EMILIA
              274               23.822                                                                                   COOP LA EMILIA
              275               15.737                                                                                   COOP LA EMILIA
              276               21.320                                                                                   COOP LA EMILIA
              277               25.066                                                                                   COOP LA EMILIA
              278               25.030                                                                    I              COOP LA EMILIA


02/22/2019 Revision 17 49                                            2018 Agricert 2018 (Soiania)
                                                   COOPERATIVA
                                  Case 2:19-cv-00974-JS-GRB    SOLARIA sori
                                                             Document  20-7AGRICERT
                                                                             Filed 11/08/19 Page 41 of 46 PageID #: 412
                                                                       2018
   PRODUCTION SL1 A Ped.                                       QUANTITY'                                    Fresh product processed (Kg.)
                         TOMS. KG
      DAYS    GOOD                                  500g      1kg      3kg          3.4kg        Agreement. Organic S.Marzan          Supplier
                 Net Weight Kg. ->                  0,400    0,800    2,550         3,000
               279         20.145                                                                                              COOP LA EMILIA
                          150.976                                                                      150.976
     08/27/18  239    85                                    132.500
               280         19.588                                                                                              COOP LA EMILIA
               281         20.588                                                                                              COOP LA EMILIA
               282         21.456                                                                                              COOP LA EMILIA
               283         22.588                                                                                              COOP LA EMILIA
               284         18.966                                                                                              COOP LA EMILIA
               285         15.887                                                                                              COOP L'AVVENIRE
               286         17.856                                                                                              COOP L'AVVENIRE
                          136.929                                                                      136.929
     08/28/18  240    86                                     134.100
               287         24.156                                                                                              COOP LA EMILIA
               288         22.136                                                                                              COOP LA EMILIA
               289         24.100                                                                                              COOP LA EMILIA
               290         25.100                                                                                              COOP L'AWENIRE
               291         22.100                                                                                              COOP L'AVVENIRE
               292         20.300                                                                                              COOP L'AVVENIRE
                              137892                                                                   137.892

       08/29/18             241      87                      135.100
                            293            19.852                                                                              COOP LA EMILIA
                            294            25.102                                                                              COOP LA EMILIA
                            295            15.877                                                                              COOP LA EMILIA
                            296            24.566                                                                              COOP LA EMILIA
                            297            18.522                                                                              COOP LA EMILIA
                            298            15.487                                                                              COOP LA EMILIA
                            299            21.458                                                                              COOP LA EMILIA
                                          140.864                                                      140.864
       08/30/18             242      85                      132.800
                            300            21.100                                                                              COOP L'AVVENIRE
                            301            19.856                                                                              COOP L'AVVENIRE
                            302            20.159                                                                              COOP L'AVVENIRE
                            303            20.156                                                                              COOP L'AVVENIRE
                            304            20.866                                                                              COOP LA EMILIA
                            305            20.123                                                                              COOP LA EMILIA
                            306             6.211                                                                              COOP LA EMILIA
                            307             5.144                                                                              COOP LA EMILIA
                            308             3.395                                                                              COOP LA EMILIA
                            309             7.486                                                                              COOP LA S MARCO
                                          144.496                                                      144.496
       08/31/18             243      86                      133.500
                            310            25.566                                                                              COOP L'AVVENIRE
                            311            24.588                                                                              COOP L'AVVENIRE


02/22/2019 Revision 17 49                                                     2018 Agricert 2018 (Soiania)
                                                   COOPERATIVA
                                  Case 2:19-cv-00974-JS-GRB    SOLARIA scrl
                                                             Document  20-7AGRICERT
                                                                             Filed 11/08/19 Page 42 of 46 PageID #: 413
                                                                     2018
 PRODUCTION SL1 A Ped                                        QUANTITY'                                       Fresh product processed (Kg.)
                          TOMS.KG
    DAYS    GOOD                     500g                  1kg       3kg            3.4kg           Agreement. Organic S.Marzan         Supplier
               Net Weight Kg. ->     0,400                0,800     2,550           3,000
             312              24.877                                                                                              COOP L'AVVENIRE
             313              15.879                                                                                              COOP L'AVVENIRE
             314              24.500                                                                                              COOP L'AVVENIRE
             315              25.060                                                                                              COOP L'AVVENIRE
                            140.470                                                                         140.470




        Total                                         3.871.000                                            4.084.883
                                                              SEPTEMBER 2018
      09/01/18              244      90                    140.200
                            316            25.150                                                                                 COOP L'AVVENIRE
                            317            25.810                                                                                 COOP L'AVVENIRE
                            318            24.456                                                                                 COOP L'AVVENIRE
                            319            24.945                                                                                 COOP L'AVVENIRE
                            320            25.130                                                                                 COOP L'AVVENIRE
                            321            22.850                                                                                 COOP L'AVVENIRE
                                          148.351                                                           148.351
      09/02/18              245      89                    139.500
                            322            24.523                                                                                 COOP L'AVVENIRE
                            323            24.222                                                                                 COOP L'AVVENIRE
                            324            24.500                                                                                 COOP L'AVVENIRE
                            325            23.699                                                                                 COOP L'AWENIRE
                            326            22.450                                                                                 COOP L'AWENIRE
                            327            24.721                                                                                 COOP L'AVVENIRE
                                          144.115                                                           144.115
      09/03/18            246        91                    141.200
                          328              27.100                                                                                 COOP LA EMILIA
                          329              25.123                                                                                 COOP LA EMILIA
                          330              26.500                                                                                 COOP LA EMILIA
                          331              26.415                                                                                 COOP LA EMILIA
                          332              26.988                                                                                 COOP LA EMILIA
                        332/BIS            19.855                                                                                 COOP LA EMILIA
                                          151.981                                                           151.981
      09/04/18            247        90                    140.200
                          333              25.896                                                                                 COOP LA EMILIA
                          334              25.698                                                                                 COOP LA EMILIA
                          335              25.455                                                                                 COOP LA EMILIA
                          336              26.400                                                                                 COOP LA EMILIA
                          337              26.510                                                                                 COOP LA EMILIA
                        337/BIS            20.144                                                                                 COOP LA EMILIA
                                          150.103                                                           150.103


02/22/2019 Revision 17 49                                                   2018 Agricert 2018 (Soiania)
                            Case 2:19-cv-00974-JS-GRB Document 20-7 Filed 11/08/19 Page 43 of 46 PageID #: 414
                                            COOPERATIVA SOLANIA scrl AGRICERT
                                                          2018
   PRODUCTION SL1 A Ped.                             QUANTITY'                                    Fresh product processed (Kg.)
                           TOMS.KG
      DAYS    GOOD                         500g     1kg      3kg          3.4kg        Agreement. Organic S.Marzan          Supplier
                Net Weight Kg. ->          0,400   0,800    2,550         3,000
     09/05/18  248     90                           139.800
               338             26.860                                                                                COOP L'AVVENIRE
               339             26.013                                                                                COOP L'AVVENIRE
               340             26.833                                                                                COOP L'AVVENIRE
               341             26.896                                                                                COOP L'AVVENIRE
               342             26.852                                                                                COOP S VINCENZO
               343             21.456                                                                                COOP S VINCENZO
                             154.910                                                         154.910
     09/06/18  249     91                           141.500
               344             20.860                                                                                COOP S VINCENZO
               345             20.314                                                                                COOP S VINCENZO
               346             23.654                                                                                COOP S VINCENZO
               347             21.566                                                                                COOP S VINCENZO
               348             20.100                                                                                COOP S VINCENZO j
               349             20.130                                                                                COOP S VINCENZO
               350             19.987                                                                                COOP S VINCENZO
                             146.611                                                         146.611
     09/07/18  250     90                           140.900
               351             21.300                                                                                COOP S VINCENZO
               352             20.121                                                                                COOP S VINCENZO
               353             24.555                                                                                COOP S VINCENZO
               354             18.745                                                                                COOP S VINCENZO
               355             20.080                                                                                COOP S VINCENZO
               356             24.521                                                                                COOP S VINCENZO
               357             18.522                                                                                COOP S VINCENZO
                              147844                                                         147.844
     09/08/18  251     89                           139.500
               358             20.060                                                                                COOP LA EMILIA
               359             20.010                                                                                COOP LA EMILIA
               360             11.555                                                                                COOP LA EMILIA
               361             20.105                                                                                COOP LA EMILIA
               362             24.096                                                                                COOP LA EMILIA
               363             26.877                                                                                COOP LA EMILIA
               364             22.144                                                                                COOP LA EMILIA
                             144.847                                                         144.847
     09/09/18  252     86                           134.500
               365             25.103                                                                                SCHIAVONE S
               366             25.810                                                                                SCHIAVONE S
               367             25.000                                                                                SCHIAVONE S
               368             24.102                                                                                SCHIAVONE S
               369             24.060                                                                                SCHIAVONE S
               370             17.957                                                                                SCHIAVONE S
                             142.032                                                         142.032
     09/10/18  253     91                           141.200

02/22/2019 Revision 17 49                                           2018 Agricert 2018 (Soiania)
                                                  COOPERATIVA
                                 Case 2:19-cv-00974-JS-GRB    SOLANIA scrl
                                                            Document  20-7AGRICERT
                                                                            Filed 11/08/19 Page 44 of 46 PageID #: 415
                                                                            2018
                                    Ped.                       QUANTITY'                                                Fresh product processed (Kg.)
  PRODUCTION                SL1 A
                                           TOMS.KG
     DAYS                                              500g       1kg        3kg          3.4kg        Agreement. Organic S.Marzan                Supplier
                            GOOD
                               Net Weight Kg. ->       0,400     0,800      2,550         3,000
                             371              20.510                                                                                       SCHIAVONE S
                             372              20.606                                                                                       SCHIAVONE S
                             373              20.600                                                                                       SCHIAVONE S
                             374              20.317                                                                                       SCHIAVONE S
                             375              19.966                                                                                       SCHIAVONE S
                             376             20.000r                                                                                       SCHIAVONE S
                             377              27.108                                                                                       SCHIAVONE S
                                            149.107                                                          149.107'
      09/11/18               254       92                         143.500
                             378              11.833                                                                                       SCHIAVONE S
                             379              22.373                                                                                       SCHIAVONE S
                             380              22.130                                                                                       COOP S VINCENZO
                             381              20.170                                                                                       COOP S VINCENZO
                             382              15.100                                                                                       COOP S VINCENZO
                             383              10.570                                                                                       COOP S VINCENZO
                             384              16.746                                                                                       COOP S VINCENZO
                             385              16.100                                                                                       COOP S VINCENZO
                             386              16.514
                                            151.536                                                           151.536
      09/12/18               255       91                         142.100
                             387              26.588                                                                                       COOP S VINCENZO
                             388              17.680                                                                                       COOP S VINCENZO
                             389              20.150                                                                                       COOP S VINCENZO
                             390              20.248                                                                                       COOP S VINCENZO
                             391              20.033                                                                                       COOP S VINCENZO
                             392              24.011                                                                                       COOPS VINCENZO
                             393              21.517                                                                                       COOP S VINCENZO
                                            150.227                                                           150.227
      09/13/18               256       91                         141.900
                             394              16.500                                                                                       COOP S VINCENZO
                             395              18.100                                                                                       COOP S VINCENZO
                             396              12.122                                                                                       COOP S VINCENZO
                             397              16.988                                                                                       COOPS VINCENZO
                             398              20.133                                                                                       COOP S VINCENZO
                             399              20.300                                                                                       COOP L'AVVENIRE
                             400              21.536                                                                                       COOP L'AVVENIRE
                             401              24.173                                                                                       COOP L'AVVENIRE
                                            149.846                                                           149.846
      09/14/18               257       92                         144.100
                             402              15.700                                                                                       COOP L'AVVENIRE
                             403              18.510                                                                                       COOP L'AVVENIRE
                             404              25.477                                                                                       COOP L'AVVENIRE
                             405              21.444                                                                                       COOP L'AVVENIRE
                             406              20.011                                                                                       COOP L'AVVENIRE

02/22/2019 Revision 17 49                                                           2018 Agricert 2018 (Soiania)
                                                   COOPERATIVA
                                  Case 2:19-cv-00974-JS-GRB    SOLARIA scrl
                                                             Document  20-7AGRICERT
                                                                             Filed 11/08/19 Page 45 of 46 PageID #: 416
                                                                         2018
  PRODUCTION SL1 A Ped.                                           QUANTITY'                                         Fresh product processed (Kg.)
                         TOMS. KG
     DAYS    GOOD                                      500g     1kg       3kg           3.4kg        Agreement. Organic S.Marzan         Supplier
                  Net Kg. ->                           0,400   0,800     2,550          3,000
              407             26.455                                                                                              COOP L'AWENIRE
              408             23.028                                                                                              COOP L'AWENIRE
                             150.625                                                                       150.625
    09/15/18  258     92                                       143.900
              409             22.116                                                                                              COOP LA EMILIA
              410             23.588                                                                                              COOP LA EMILIA
              411             23.544                                                                                              COOP LA EMILIA
              412             22.155                                                                                              COOP LA EMILIA
              413             24.100                                                                                              COOP LA EMILIA
              414             15.422                                                                                              COOP LA EMILIA
              415             22.185                                                                                              COOP LA EMILIA
                             153.110                                                                       153.110
    09/16/18  259     81                                       125.800
              416             20.144                                                                                              COOP LA EMILIA
              417             19.874                                                                                              COOP LA EMILIA
              418             20.510                                                                                              COOP LA EMILIA
              419             20.173                                                                                              COOP LA EMILIA
              420             22.566                                                                                              COOP LA EMILIA
              421             16.500                                                                                              COOP LA EMILIA
              422             14.084                                                                                              COOP LA EMILIA
                             133.851                                                                       133.851
                                                                                                                 -
    09/17/18  260     92                                       143.700
              423             20.133                                                                                              COOP LA EMILIA
              424             21.455                                                                                              COOP LA EMILIA
              425             22.544                                                                                              COOP LA EMILIA
              426             21.455                                                                                              COOP LA EMILIA
              427             23.487                                                                                              COOP LA EMILIA
              428             23.410                                                                                              COOP LA EMILIA
              429             20.413                                                                                              COOP LA EMILIA

                                           152.897                                                         152.897

       09/18/18             261       92                       142.800
                            430              21.500'                                                                              COOP LA EMILIA
                            431              20.365                                                                               COOP LA EMILIA
                            432              23.123                                                                               COOP LA EMILIA
                            433              20.455                                                                               COOP LA EMILIA
                            434              20.878                                                                               COOP LA EMILIA
                            435              21.444                                                                               COOP LA EMILIA
                            436              24.174                                                                               COOP LA EMILIA
                                           .151.939                                                        151.939
       09/20/18             263       89                       138.900
                            437             20.123                                                                                COOP LA EMILIA
          438                               22.455                                                                                COOP LA EMILIA


02/22/2019 Revision 17 49                                                        2018 Agricert 2018 (Soiania)
                            Case 2:19-cv-00974-JS-GRB Document 20-7 Filed 11/08/19 Page 46 of 46 PageID #: 417




                                            COOPERATIVA SOLANIA scrl AGRICERT
                                                          2018
   PRODUCTION SL1 A Ped.                             QUANTITY'                                       Fresh product processed (Kg.)
                         TOMS. KG
      DAYS    GOOD                        500g     1kg       3kg           3.4kg           Agreement. Organic S.Marzan         Supplier
                Net Weight Kg. ->         0,400   0,800     2,550          3,000
               439           23.455                                                                                         COOP LA EMILIA
               440           24.102                                                                                         COOP LA EMILIA
               441           20.144                                                                                         COOP LA EMILIA
               442           22.058                                                                                         COOP LA EMILIA
               443           23.231                                                                                         COOP LA EMILIA
                            155.568                                                            155.568
      Total                                       2.665.200          0                 0     2.829.500       0          0

  Accumulated total                               7.910.800                                  8.345.287




02/22/2019 Revision 17 49                                           2018 Agricert 2018 (Soiania)
